UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 25 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals, based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Diversified Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the 12months ended September30, 2013? From the beginning of the period until May, spread sectors — meaning sectors that trade at a yield premium to U.S. Treasuries — continued to modestly rally against the backdrop of a slowly improving U.S. economy. In May, however, the market environment became less hospitable, as concern about higher interest rates weighed on sentiment, leading investors to take profits. A debate that began in May about when the Federal Reserve would begin reducing its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Investors reacted to this potential change in Fed monetary policy by selling bonds across all market sectors, driving rates higher and yield spreads wider. After spiking higher in June, interest rates remained elevated for most of the rest of the period, due to uncertainty about when the central bank would actually start the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Diversified Income Trust 5 program in place. This announcement surprised investors, causing bonds to rally, rates to decline and spreads to tighten. Investors immediately began trying to assess when the central bank would actually begin tapering its bond purchases. Chairman Bernanke indicated that the Fed could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for continued data that point to a pickup in economic growth, sustained job gains, and an inflation rate that is moving toward the central bank’s 2% target. Turning to performance, the fund outpaced its benchmark by a sizable margin. What factors fueled this solid showing? Our holdings of commercial mortgage-backed securities [CMBS], which benefited from stable-to-rising commercial property values, were among the biggest contributors to the fund’s performance versus the benchmark. Within CMBS, our return was partly driven by solid security selection in “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were very acceptable risks. By way of background, mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and offer higher yields along with meaningful principal protection. After declining along with other market sectors in May and June, our high-yield bond investments recovered during the latter months of the period, and were also a major contributor to the fund’s relative performance. In July and August, given continuing, steady U.S. economic growth, corporate bonds were less influenced by the uncertainty surrounding Fed tapering. Then Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust in September, when the central bank decided to postpone scaling back its bond purchases, investors had a renewed appetite for credit risk, and sought to capitalize on the wider yield spreads offered by corporate securities. Our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IO CMOs], provided a further boost to relative results. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly in the final three months of the period. During that time, as interest rates rose, prepayment speeds slowed, which decreased the likelihood that the mortgages underlying our IO CMO positions would be refinanced. This, in turn, helped boost the securities’ value. Holdings of emerging-market debt also helped, led by investments in Venezuela, where we held U.S.-dollar-denominated, shorter-maturity bonds that provided substantial yields without significant volatility. It looks like the fund’s duration and yield-curve positioning hampered its relative performance. For the period as a whole, they did. Our “term structure” positioning was moderately helpful during much of the period, because we sought to limit the fund’s interest-rate risk by maintaining a relatively short duration in the United States, while also positioning the This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/13. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 portfolio for a steeper yield curve. However, late in the period, we believed the Fed would begin reducing its bond buying at its mid-September meeting and we established a targeted short-duration position on the intermediate, 5- to 10-year portion of the curve, anticipating that rates in this area of the curve would rise. Unfortunately, when the central bank decided to defer tapering, intermediate-term rates declined and our short position suffered. How did your currency strategy affect performance? Our active currency strategy, which was implemented with long and short positions using currency forward contracts, modestly contributed to relative performance, due mainly to a short position in the Japanese yen. During the second half of the period, the yen weakened significantly versus the U.S. dollar following the Bank of Japan’s announcement that it would take a more aggressive approach to monetary easing. A short position in the Australian dollar, which appreciated against the U.S. dollar, worked against our currency strategy and dampened its overall contribution to performance. By period-end, we had significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Diversified Income Trust amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. We also used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. What is your outlook for the coming months? As we move into the final months of the year, we are preparing for the Fed’s policy response to the economic activity we have witnessed thus far in 2013. Growth in the United States looks to be on track, while Europe appears to be emerging from recession. As a result, we believe the central bank will begin tapering its bond buying in the near future, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, we believe there will continue to be periods of volatility and uncertainty. Overall, however, investors appear to be navigating through the beginning of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Diversified Income Trust 9 economic performance overseas, will allow interest rates to normalize, which will probably mean that the 10-year Treasury yield may be at or slightly above 3% by or before early 2014. Moreover, we believe this normalization in the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. Where are you finding the most compelling investment opportunities? At period-end, the fund was positioned for a rising-rate environment in the United States and in select foreign regions where economic data appear to be improving, most notably in Europe. In terms of the fund’s investments, we are continuing to find what we believe are compelling opportunities for taking prepayment risk via IO CMOs, and we have continued to add to our holdings of mezzanine CMBS. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA®. IN THE NEWS With the U.S. Federal Reserve facing the formidable challenge of starting to unwind its unprecedented monetary stimulus program, President Barack Obama in October nominated Janet Yellen to chair the world’s most powerful central bank. Ben Bernanke completes his second four-year term as Fed chairman on January31, 2014. If she receives congressional confir-mation, Yellen, vice chairman of the Fed since 2010 and a key architect of the central bank’s $85-billion-a-month asset-purchase program, would become the first woman to lead the central bank in its 100-year history. Bernanke, who led the Fed in its efforts to help the U.S. economy withstand the worst financial crisis since the 1930s, has said that the central bank will not taper its monthly bond purchases until U.S. economic data, particularly with respect to employment, show further improvement. The Fed has also pledged to hold short-term interest rates near zero until the nation’s unemployment rate, which stood at 7.2% as of September 30, 2013, reaches 6.5%, provided inflation remains in check. 10 Diversified Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.71% 6.53% 5.90% 5.90% 5.89% 5.89% 6.41% 6.27% 6.42% 6.87% 10 years 67.40 60.70 55.52 55.52 54.72 54.72 63.10 57.80 62.46 70.98 Annual average 5.29 4.86 4.51 4.51 4.46 4.46 5.01 4.67 4.97 5.51 5 years 48.45 42.51 43.07 41.16 42.79 42.79 46.43 41.67 46.26 50.18 Annual average 8.22 7.34 7.43 7.14 7.38 7.38 7.93 7.21 7.90 8.47 3 years 15.85 11.22 13.34 10.46 13.31 13.31 14.98 11.24 15.03 16.73 Annual average 5.03 3.61 4.26 3.37 4.25 4.25 4.76 3.62 4.78 5.29 1 year 7.93 3.61 7.03 2.03 7.09 6.09 7.60 4.10 7.55 8.18 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Diversified Income Trust 11 Comparative index returns For periods ended 9/30/13 Barclays U.S. Aggregate Lipper Multi-Sector Income Bond Index Funds category average* Annual average (life of fund) 6.81% 7.18% 10 years 56.70 80.56 Annual average 4.59 6.02 5 years 30.14 49.18 Annual average 5.41 8.21 3 years 8.83 16.22 Annual average 2.86 5.10 1 year –1.68 2.09 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 221, 149, 129, 88, and 5 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,552 and $15,472, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,780. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,246 and $17,098, respectively. 12 Diversified Income Trust Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.444 $0.384 $0.385 $0.422 $0.421 $0.468 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/12 $7.59 $7.91 $7.53 $7.48 $7.48 $7.73 $7.52 $7.54 9/30/13 7.74 8.06 7.67 7.62 7.62 7.88 7.66 7.68 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.74% 5.51% 5.01% 5.04% 5.51% 5.33% 5.48% 6.09% Current 30-day SEC yield 2 N/A 4.86 4.31 4.31 N/A 4.65 4.81 5.32 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Diversified Income Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/12 0.99% 1.74% 1.74% 1.24% 1.24% 0.74% Annualized expense ratio for the six-month period ended 9/30/13* 0.99% 1.74% 1.74% 1.24% 1.24% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.97 $8.72 $8.71 $6.22 $6.22 $3.72 Ending value (after expenses) $1,002.70 $998.90 $997.70 $1,000.02 $1,001.20 $1,004.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Diversified Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.01 $8.80 $8.80 $6.28 $6.28 $3.75 Ending value (after expenses) $1,020.10 $1,016.34 $1,016.34 $1,018.85 $1,018.85 $1,021.36 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 Diversified Income Trust Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Diversified Income Trust 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Diversified Income Trust Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund Diversified Income Trust 19 shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitabil-ity, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and 20 Diversified Income Trust (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quin-tile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average Diversified Income Trust 21 for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperfor-mance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 229, 156 and 129 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year and five-year periods ended December 31, 2012 and considered the circumstances that may have contributed to this disappointing performance. The Trustees 22 Diversified Income Trust considered Putnam Management’s view that the fund’s underperformance over these periods was due in significant part to the fund’s underperformance in 2008 and 2011. The Trustees considered Putnam Management’s observation that the fund’s investments in commercial and residential mortgage-backed securities significantly underperformed during the economic downturn in 2008. The Trustees also considered Putnam Management’s view that, in 2011, the fund’s performance suffered for a variety of reasons, including its relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance, its exposure to high yield, non-Agency residential mortgage-backed securities, and its exposure to emerging markets coupled with currency exposure to the Australian dollar. The Trustees considered that, although the fund had not performed well over the three-year and five-year periods ended December 31, 2012, the fund ranked in the second quartile for the one-year period then ended, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential ben-efits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Diversified Income Trust 23 Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Diversified Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine investment income (or loss). Then, any net or loss the fund realized on the sales of its ings — as well as any unrealized gains or over the period — is added to or subtracted from the net investment result to determine fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by fund’s net investment gain or loss, by distribu tions to shareholders, and by changes in number of the fund’s shares. It lists distribu tions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fi year-end. The distributions listed here not match the sources listed in the Statement of operations because the distributions determined on a tax basis and may be paid a different period from the one in which were earned. Financial highlights provide an overview of fund’s investment results, per-share distribu tions, expense ratios, net investment income ratios, and portfolio turnover in one summary Diversified Income Trust 25 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the fund’s portfolio, as of September 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 13, 2013 26 Diversified Income Trust The fund’s portfolio 9/30/13 MORTGAGE-BACKED SECURITIES (46.4%)* Principal amount Value Agency collateralized mortgage obligations (19.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $1,007,310 $1,558,164 IFB Ser. 3408, Class EK, 25.06s, 2037 553,273 794,733 IFB Ser. 2979, Class AS, 23.605s, 2034 239,820 312,902 IFB Ser. 3998, Class KS, IO, 6.518s, 2027 23,425,807 3,770,091 IFB Ser. 4048, Class GS, IO, 6.468s, 2040 19,893,594 3,756,109 IFB Ser. 3860, Class SP, IO, 6.418s, 2040 31,204,075 4,729,602 IFB Ser. 3861, Class PS, IO, 6.418s, 2037 14,315,718 2,161,387 IFB Ser. 4032, Class SA, IO, 6.318s, 2042 14,907,946 2,529,705 IFB Ser. 4125, Class SH, IO, 5.968s, 2042 17,097,857 2,955,023 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 18,414,903 3,572,859 IFB Ser. 4104, Class S, IO, 5.918s, 2042 15,697,199 3,332,865 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 136,298,458 29,458,186 IFB Ser. 4245, Class AS, IO, 5.818s, 2043 57,007,713 12,676,349 IFB Ser. 311, Class S1, IO, 5.768s, 2043 149,156,537 32,813,991 IFB Ser. 308, Class S1, IO, 5.768s, 2043 46,149,697 10,526,284 IFB Ser. 310, Class S4, IO, 5.751s, 2043 18,514,040 4,551,862 IFB Ser. 315, Class S1, IO, 5.736s, 2043 39,032,047 8,689,092 IFB Ser. 314, Class AS, IO, 5.698s, 2043 60,681,696 12,743,787 Ser. 3687, Class CI, IO, 5s, 2038 20,765,840 2,663,427 Ser. 3632, Class CI, IO, 5s, 2038 4,616,443 384,134 Ser. 3626, Class DI, IO, 5s, 2037 1,679,319 44,989 Ser. 4122, Class TI, IO, 4 1/2s, 2042 26,432,863 4,776,418 Ser. 4000, Class PI, IO, 4 1/2s, 2042 36,040,082 6,238,538 Ser. 4019, Class GI, IO, 4 1/2s, 2041 53,360,774 8,425,666 Ser. 4024, Class PI, IO, 4 1/2s, 2041 56,382,110 10,501,281 Ser. 3747, Class HI, IO, 4 1/2s, 2037 7,117,603 761,890 Ser. 4220, Class IE, IO, 4s, 2028 24,000,336 2,982,042 Ser. 4105, Class HI, IO, 3 1/2s, 2041 15,380,083 2,454,046 Ser. 4210, Class PI, IO, 3s, 2041 32,233,219 3,575,873 Ser. T-56, Class A, IO, 0.524s, 2043 269,805 4,637 Ser. T-57, Class 1AX, IO, 0.004s, 2043 18,123,664 210,340 Ser. T-56, Class 1, IO, zero%, 2043 318,017 2,385 Ser. T-56, Class 2, IO, zero%, 2043 296,407 926 Ser. T-56, Class 3, IO, zero%, 2043 9,347,824 122,690 Ser. 3314, PO, zero%, 2036 169,779 157,447 Ser. 1208, Class F, PO, zero%, 2022 87,043 80,914 FRB Ser. 3326, Class WF, zero%, 2035 69,340 62,406 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.911s, 2036 1,478,305 2,381,786 IFB Ser. 05-45, Class DA, 23.764s, 2035 3,063,779 4,609,578 IFB Ser. 05-83, Class QP, 16.929s, 2034 474,018 620,104 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 92,377 15,159 IFB Ser. 10-99, Class NS, IO, 6.421s, 2039 22,843,678 2,989,781 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 54,835,576 8,458,388 IFB Ser. 13-41, Class SP, IO, 6.021s, 2040 16,498,233 2,928,436 Diversified Income Trust 27 MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 13-18, Class SB, IO, 5.971s, 2041 $29,669,609 $5,376,133 IFB Ser. 12-105, Class S, IO, 5.871s, 2042 10,488,455 1,969,863 IFB Ser. 13-92, Class SA, IO, 5.771s, 2043 37,720,364 8,822,039 IFB Ser. 13-103, Class SK, IO, 5.735s, 2043 25,511,084 5,713,789 IFB Ser. 13-101, Class CS, IO, 5.708s, 2043 33,760,453 7,645,055 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 60,385,666 12,530,026 IFB Ser. 10-46, Class WS, IO, 5.571s, 2040 42,093,432 5,317,663 Ser. 399, Class 2, IO, 5 1/2s, 2039 153,609 22,159 Ser. 374, Class 6, IO, 5 1/2s, 2036 5,694,380 884,736 Ser. 12-132, Class PI, IO, 5s, 2042 55,885,303 9,884,992 Ser. 398, Class C5, IO, 5s, 2039 3,491,458 456,683 Ser. 10-13, Class EI, IO, 5s, 2038 1,893,209 70,357 Ser. 378, Class 19, IO, 5s, 2035 5,552,751 909,274 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 39,515,679 6,691,980 Ser. 409, Class 81, IO, 4 1/2s, 2040 38,373,931 7,418,235 Ser. 404, Class 2, IO, 4 1/2s, 2040 373,795 71,109 Ser. 366, Class 22, IO, 4 1/2s, 2035 5,440,617 440,636 Ser. 13-44, Class PI, IO, 4s, 2043 25,616,352 4,194,678 Ser. 13-60, Class IP, IO, 4s, 2042 20,702,555 3,788,253 Ser. 12-96, Class PI, IO, 4s, 2041 8,816,481 1,407,816 Ser. 406, Class 2, IO, 4s, 2041 36,519,990 6,800,022 Ser. 406, Class 1, IO, 4s, 2041 25,051,564 4,827,436 Ser. 409, Class C16, IO, 4s, 2040 24,745,278 4,542,983 Ser. 405, Class 2, IO, 4s, 2040 401,238 71,220 Ser. 13-70, Class CI, IO, 3 1/2s, 2043 20,702,170 2,861,040 Ser. 12-145, Class TI, IO, 3s, 2042 38,555,008 4,310,450 Ser. 13-35, Class IP, IO, 3s, 2042 23,525,778 2,860,771 Ser. 13-53, Class JI, IO, 3s, 2041 38,723,403 5,590,691 Ser. 13-30, Class IP, IO, 3s, 2041 41,385,098 4,600,367 Ser. 03-W10, Class 1, IO, 1.156s, 2043 8,242,809 271,111 Ser. 00-T6, IO, 3/4s, 2030 9,316,918 197,985 Ser. 01-T1, Class 1, IO, 0.724s, 2040 1,099,878 21,500 Ser. 01-50, Class B1, IO, 0.409s, 2041 457,525 4,575 Ser. 02-W8, Class 1, IO, 0.326s, 2042 13,064,098 155,136 Ser. 99-51, Class N, PO, zero%, 2029 130,921 125,259 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.52s, 2039 20,238,691 3,570,105 IFB Ser. 10-163, Class SI, IO, 6.447s, 2037 27,254,230 4,326,636 IFB Ser. 11-41, Class SM, IO, 6.42s, 2041 18,435,903 3,762,076 IFB Ser. 11-11, Class PS, IO, 6.42s, 2040 26,022,174 4,261,079 IFB Ser. 11-3, Class SG, IO, 6.37s, 2041 7,365,917 1,443,720 IFB Ser. 10-55, Class SG, IO, 6.32s, 2040 27,482,437 4,971,023 IFB Ser. 10-35, Class CS, IO, 6.29s, 2040 35,544,002 6,842,291 IFB Ser. 11-56, Class MI, IO, 6.27s, 2041 82,636,715 18,584,997 IFB Ser. 10-67, Class SE, IO, 6.27s, 2040 16,562,612 3,111,618 IFB Ser. 13-91, Class SP, IO, 6.12s, 2042 51,600,969 9,997,688 IFB Ser. 12-149, Class LS, IO, 6.07s, 2042 31,787,014 5,306,842 28 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-26, Class QS, IO, 6.07s, 2040 $13,271,855 $2,521,652 IFB Ser. 13-37, Class S, IO, 6.05s, 2043 25,174,346 4,397,958 IFB Ser. 13-113, Class SL, IO, 6.05s, 2042 41,415,431 7,506,547 IFB Ser. 13-87, Class AS, IO, 6.02s, 2043 55,580,287 9,448,538 IFB Ser. 13-87, Class SA, IO, 6.02s, 2043 40,381,004 6,502,520 IFB Ser. 13-98, Class DS, IO, 6.018s, 2042 31,922,183 5,921,546 IFB Ser. 13-122, Class DS, IO, 5.97s, 2043 44,584,723 7,300,748 IFB Ser. 13-102, Class AS, IO, 5.97s, 2043 27,556,811 5,339,160 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 35,142,942 6,515,150 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 65,553,148 11,630,439 IFB Ser. 13-129, Class SN, IO, 5.968s, 2043 33,765,000 5,442,580 IFB Ser. 12-77, Class MS, IO, 5.92s, 2042 27,224,179 6,349,223 IFB Ser. 13-99, Class VS, IO, 5.918s, 2043 31,506,175 5,642,441 IFB Ser. 13-99, Class AS, IO, 5.87s, 2043 14,908,052 3,448,680 IFB Ser. 10-158, Class SA, IO, 5.87s, 2040 13,472,880 2,413,666 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 32,388,378 5,806,265 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 20,213,011 4,303,350 IFB Ser. 10-121, Class SE, IO, 5.82s, 2040 33,083,147 5,376,044 IFB Ser. 10-89, Class SD, IO, 5 3/4s, 2040 12,345,571 2,114,204 IFB Ser. 11-70, Class SM, IO, 5.708s, 2041 32,221,000 7,964,709 IFB Ser. 11-70, Class SH, IO, 5.708s, 2041 33,097,000 8,182,902 IFB Ser. 10-68, Class MS, IO, 5.67s, 2040 21,765,067 3,491,117 IFB Ser. 10-15, Class BS, IO, 5.6s, 2040 24,426,204 3,800,717 IFB Ser. 10-43, Class KS, IO, 5.57s, 2040 25,831,664 4,019,407 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 68,491,764 11,215,526 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 32,241,688 5,227,023 IFB Ser. 10-115, Class BS, IO, 5.22s, 2040 27,556,981 4,228,894 Ser. 13-3, Class IT, IO, 5s, 2043 18,575,101 3,789,969 Ser. 13-6, Class IC, IO, 5s, 2043 16,266,997 3,273,896 Ser. 12-146, Class IO, IO, 5s, 2042 34,830,790 6,953,619 Ser. 13-6, Class CI, IO, 5s, 2042 11,901,794 2,406,067 Ser. 13-130, Class IB, IO, 5s, 2040 35,829,800 4,833,988 Ser. 13-16, Class IB, IO, 5s, 2040 53,228,258 5,703,786 Ser. 11-41, Class BI, IO, 5s, 2040 35,979,631 4,188,061 Ser. 10-35, Class UI, IO, 5s, 2040 91,944,268 18,729,404 Ser. 10-20, Class UI, IO, 5s, 2040 43,116,267 9,620,317 Ser. 10-9, Class UI, IO, 5s, 2040 205,542,658 43,926,336 Ser. 09-121, Class UI, IO, 5s, 2039 92,631,051 20,365,797 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 55,072,992 11,220,957 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 9,089,947 1,854,349 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 28,069,899 5,708,295 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 24,577,359 3,153,767 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 81,447,455 16,769,318 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 133,176,769 28,965,947 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 23,467,309 4,103,259 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 33,414,649 5,426,539 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 12,422,265 1,381,977 Diversified Income Trust 29 MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-149, Class IL, IO, 4s, 2043 ## $20,705,806 $3,717,334 Ser. 13-149, Class LS, IO, 4s, 2043 ## 22,436,095 4,143,678 Ser. 13-24, Class PI, IO, 4s, 2042 12,006,432 2,262,972 Ser. 12-106, Class QI, IO, 4s, 2042 34,749,010 6,515,439 Ser. 12-56, Class IB, IO, 4s, 2042 16,922,721 3,501,257 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 31,857,310 4,659,195 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 94,353,877 15,962,789 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 28,218,045 4,373,797 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 55,134,730 9,058,085 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 51,795,346 8,308,491 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 38,880,314 6,402,810 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 27,343,288 5,148,468 Ser. 11-70, PO, zero%, 2041 58,403,468 44,352,177 Ser. 06-36, Class OD, PO, zero%, 2036 31,641 29,065 Ser. 06-64, PO, zero%, 2034 122,670 120,318 Structured Agency Credit Risk Debt Notes FRB Ser. 13-DN1, Class M2, 7.329s, 2023 2,441,000 2,558,473 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 123,660,703 21,640,623 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 435,930 71,929 Commercial mortgage-backed securities (15.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 14,900,000 15,017,248 Ser. 06-1, Class B, 5.49s, 2045 4,164,000 3,815,487 FRB Ser. 05-6, Class B, 5.358s, 2047 7,000,000 7,405,006 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 2,323,502 1,180,913 Ser. 07-5, Class XW, IO, 0.532s, 2051 197,650,684 1,981,843 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 1,943,000 2,106,853 FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 3,285,000 3,174,991 FRB Ser. 06-PW12, Class AJ, 5.895s, 2038 5,354,000 5,568,438 Ser. 06-PW13, Class AJ, 5.611s, 2041 9,500,000 9,502,309 FRB Ser. 06-PW11, Class AJ, 5.61s, 2039 1,131,000 1,167,758 Ser. 05-PWR7, Class D, 5.304s, 2041 4,190,000 3,817,090 Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,665,752 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 7,379,172 Ser. 05-PWR9, Class C, 5.055s, 2042 3,745,000 3,476,858 Ser. 05-PWR9, Class AJ, 4.985s, 2042 1,723,000 1,757,632 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 3,536,000 3,378,648 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 7,567,000 7,268,512 FRB Ser. 05-C3, Class B, 5.029s, 2043 16,007,000 14,555,165 30 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.323s, 2044 $8,486,000 $8,114,738 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 131,538,558 569,449 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 2,860,000 2,952,950 Commercial Mortgage Trust 144A FRB Ser. 13-LC13, Class D, 5.049s, 2046 10,850,000 9,552,245 FRB Ser. 13-LC6, Class D, 4.434s, 2046 11,875,000 9,724,103 FRB Ser. 13-CR6, Class D, 4.316s, 2046 7,779,000 6,270,013 FRB Ser. 13-CR8, Class D, 4.104s, 2046 7,568,000 5,940,330 FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 16,735,000 14,889,130 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 655,825 944,928 FRB Ser. 05-CT1A, Class D, 1.559s, 2014 (Ireland) GBP 2,491,896 3,388,672 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $4,077,000 4,173,451 Ser. 05-C5, Class F, 5.1s, 2038 4,760,000 4,593,400 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.271s, 2039 233,343,327 4,176,846 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 4,346,265 178,197 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 9,440,000 9,199,894 Ser. 02-CP5, Class M, 5 1/4s, 2035 1,234,781 73,828 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 30,097,000 29,058,747 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 11,803,000 11,457,064 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 129,300 129,312 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 13,373,822 249,422 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 1,927,498 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.179s, 2037 (Cayman Islands) 133,141 132,476 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.489s, 2045 2,912,000 2,737,280 FRB Ser. 06-C1, Class AJ, 5.458s, 2044 6,282,269 6,153,482 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 4,022,000 3,495,319 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 16,043,000 15,963,395 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 8,145,441 8,145,441 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 6,985,000 6,678,023 Ser. 05-GG4, Class AJ, 4.782s, 2039 7,032,000 7,042,094 Diversified Income Trust 31 MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class D, 5.728s, 2044 $3,919,000 $3,853,116 FRB Ser. GC10, Class D, 4.562s, 2046 F 5,376,000 4,427,609 Ser. 05-GG4, Class XC, IO, 0.922s, 2039 354,502,523 3,367,774 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.179s, 2030 (Cayman Islands) 2,522,775 1,633,497 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 16,254,000 16,507,562 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 3,788,000 3,784,182 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 9,729,000 8,371,079 Ser. 06-LDP6, Class AJ, 5.565s, 2043 14,869,000 15,057,836 FRB Ser. 05-LDP3, Class D, 5.366s, 2042 7,191,000 6,595,585 FRB Ser. 04-CBX, Class B, 5.021s, 2037 2,344,000 2,324,688 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 13,871,000 12,612,075 FRB Ser. 04-C3, Class C, 4.981s, 2042 4,777,000 4,633,690 FRB Ser. 13-C10, Class D, 4.3s, 2047 6,108,000 5,024,841 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 9,324,000 8,667,963 FRB Ser. 11-C3, Class E, 5.725s, 2046 6,889,000 6,935,845 FRB Ser. 12-LC9, Class E, 4.575s, 2047 6,905,000 5,848,220 Ser. 07-CB20, Class X1, IO, 0.191s, 2051 256,148,331 2,296,114 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-LC11, Class D, 4.385s, 2046 10,482,000 8,600,050 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 8,260,023 8,610,798 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,825,577 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 5,227,000 5,170,026 Ser. 06-C6, Class E, 5.541s, 2039 9,358,000 8,503,615 Ser. 07-C1, Class AJ, 5.484s, 2040 14,438,000 14,544,841 FRB Ser. 06-C6, Class C, 5.482s, 2039 4,186,000 3,904,282 FRB Ser. 05-C2, Class D, 5.429s, 2040 4,875,000 3,969,225 Ser. 06-C1, Class AJ, 5.276s, 2041 3,523,000 3,522,295 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 442,410 44 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.452s, 2051 4,285,000 4,377,556 FRB Ser. 07-C1, Class A2, 5.941s, 2050 551,196 555,376 FRB Ser. 05-CIP1, Class C, 5.386s, 2038 5,991,000 5,393,098 FRB Ser. 05-CIP1, Class B, 5.356s, 2038 5,395,000 5,017,350 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 4,257,861 Ser. 05-MCP1, Class D, 5.023s, 2043 4,029,000 3,846,083 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 3,901,000 3,781,629 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 13,472,000 12,798,400 32 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 $9,331,000 $8,954,961 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.847s, 2037 1,800,602 83,368 Ser. 07-C5, Class X, IO, 5.897s, 2049 6,937,220 565,383 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.677s, 2044 4,821,000 4,442,552 Ser. 07-HQ11, Class C, 5.558s, 2044 4,619,000 3,952,478 Ser. 04-HQ4, Class E, 5.15s, 2040 4,766,000 4,746,459 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 10,868,553 10,216,440 FRB Ser. 04-HQ3, Class K , 5.934s, 2041 13,937,000 14,146,055 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.567s, 2046 6,860,000 5,674,592 Ser. 13-C8, Class D, 4.311s, 2048 6,644,000 5,441,436 Ser. 13-C10, Class D, 4.219s, 2046 7,253,000 5,787,241 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.262s, 2038 2,016,779 1,754,598 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 1,590,000 1,192,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,191,863 1,047,966 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 3,764,000 3,396,044 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 27,932,000 27,334,255 FRB Ser. 07-C34, Class AJ, 6.166s, 2046 4,774,000 4,625,051 FRB Ser. 06-C25, Class AJ, 5.915s, 2043 5,419,000 5,598,369 Ser. 06-C24, Class AJ, 5.658s, 2045 15,432,000 14,881,078 FRB Ser. 05-C21, Class D, 5.414s, 2044 24,100,000 24,817,337 FRB Ser. 05-C20, Class B, 5.413s, 2042 15,494,522 15,974,068 Ser. 07-C34, IO, 0.498s, 2046 69,594,953 842,099 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 5,394,000 5,097,330 FRB Ser. 12-C9, Class D, 4.963s, 2045 F 7,195,000 6,060,321 FRB Ser. 13-C15, Class D, 4.636s, 2046 11,632,000 9,729,078 FRB Ser. 13-C12, Class D, 4.499s, 2048 10,575,000 8,835,413 FRB Ser. 13-C11, Class D, 4.324s, 2045 4,677,000 3,899,449 FRB Ser. 13-C14, Class D, 4.136s, 2046 8,116,000 6,490,365 Residential mortgage-backed securities (non-agency) (11.9%) American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.339s, 2047 23,470,566 15,446,684 Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 5,440,000 5,399,200 Ser. 06-2, Class 2A13, 6s, 2036 6,219,132 6,165,025 FRB Ser. 06-G, Class 2A5, 0.46s, 2036 4,301,898 3,731,896 Diversified Income Trust 33 MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 $1,925,100 $1,007,077 Ser. 13-RR1, Class 3A3, 13.676s, 2037 3,292,884 2,705,104 Ser. 13-RR1, Class 9A4, 10.266s, 2036 2,377,000 2,382,943 Ser. 13-RR1, Class 2A4, 10.11s, 2036 4,952,337 4,854,528 Ser. 13-RR1, Class 3A2, 4s, 2037 3,093,232 3,062,300 Ser. 13-RR1, Class 4A2, 4s, 2037 3,373,921 3,324,156 Ser. 12-RR10, Class 8A2, 4s, 2036 3,961,490 3,903,058 Ser. 13-RR1, Class 1A2, 2.819s, 2035 F 5,838,493 4,583,217 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 9,361,295 7,690,304 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 2A3, 13.426s, 2035 3,332,725 3,034,446 FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 1,593,316 921,144 FRB Ser. 13-RR2, Class 3A2, 8.325s, 2036 3,193,000 2,923,192 FRB Ser. 10-RR12, Class 6A1, 5.992s, 2037 10,420,325 10,628,732 Ser. 12-RR12, Class 2A2, 4s, 2035 2,728,444 2,688,199 FRB Ser. 09-RR6, Class 1A2, 2.43s, 2035 7,751,421 6,084,865 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 353,792,101 11,829,923 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 318,698,663 9,975,268 FRB Ser. 12-RR1, Class 6A5, 0.378s, 2046 5,320,000 4,655,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.054s, 2034 265,627 18,602 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.814s, 2037 6,434,161 6,196,547 FRB Ser. 11-12, Class 2A2, 0.549s, 2035 8,520,000 6,818,045 Countrywide Alternative Loan Trust Ser. 07-9T1, Class 2A2, 6s, 2037 17,558,137 13,436,364 Ser. 06-19CB, Class A14, 6s, 2036 11,837,813 9,754,358 Ser. 07-4CB, Class 1A6, 5 3/4s, 2037 11,173,449 9,534,751 Ser. 05-J11, Class 1A11, 5s, 2035 11,889,087 9,778,774 FRB Ser. 05-51, Class 4A1, 1/2s, 2035 7,582,270 5,610,880 FRB Ser. 05-56, Class 4A1, 0.489s, 2035 14,732,648 11,215,229 FRB Ser. 05-62, Class 1A1, 0.479s, 2035 14,651,228 11,281,446 FRB Ser. 06-OA16, Class A1C, 0.369s, 2046 16,072,848 14,626,292 FRB Ser. 06-HY11, Class A1, 0.299s, 2036 7,647,591 5,506,265 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.709s, 2038 6,487,000 5,189,600 FRB Ser. 08-4R, Class 1A4, 0.58s, 2037 5,000,000 3,657,500 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, zero%, 2044 50,778,351 2,538,918 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.06s, 2043 (United Kingdom) GBP 2,706,624 4,313,839 FRB Ser. 03-2, Class 2C1, 2.774s, 2043 (United Kingdom) EUR 7,263,000 9,673,453 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $43,355 43,236 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 41,956 41,842 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 12,578,174 11,634,811 34 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 3.372s, 2035 $4,000,000 $3,632,840 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.812s, 2035 4,143,156 3,521,682 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A6, Class 2A3, 0.559s, 2035 5,000,000 4,212,500 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.529s, 2035 8,139,078 6,755,435 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.569s, 2035 11,672,434 10,082,649 Residential Accredit Loans, Inc. Ser. 05-QR1, Class A, 6s, 2034 24,253,555 24,617,358 Residential Asset Mortgage Products FRB Ser. 06-RZ1, Class M2, 0.599s, 2036 F 8,100,000 6,075,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR7, Class 3A1B, 2.454s, 2046 5,455,852 3,109,836 Ser. 05-AR17, Class X, IO, 1.621s, 2045 65,691,567 3,407,750 Ser. 04-AR10, Class X, IO, 1.608s, 2044 21,017,531 945,789 Ser. 05-AR11, Class X, IO, 1.505s, 2045 117,599,042 5,303,717 Ser. 05-AR19, Class X, IO, 1.471s, 2045 107,236,464 5,029,390 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 16,234,879 13,459,039 FRB Ser. 06-AR1, Class 2A1C, 1.223s, 2046 16,112,574 9,023,042 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 22,816,610 17,374,848 FRB Ser. 06-AR4, Class 1A1B, 1.093s, 2046 7,610,469 5,860,061 FRB Ser. 07-OA4, Class A1A, 0.923s, 2047 35,523,263 23,667,374 Ser. 06-AR11, Class 2XPP, IO, 0.889s, 2046 45,061,162 985,713 FRB Ser. 05-AR19, Class A1C3, 0.679s, 2045 18,626,294 14,714,772 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 37,496,727 29,678,659 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 14,435,482 7,722,983 FRB Ser. 05-AR8, Class 2AC2, 0.639s, 2045 11,594,431 9,640,769 FRB Ser. 05-AR11, Class A1B2, 0.629s, 2045 6,776,549 5,658,418 FRB Ser. 05-AR13, Class A1B2, 0.609s, 2045 8,487,066 7,341,312 FRB Ser. 05-AR17, Class A1B2, 0.589s, 2045 1,795,322 1,490,117 FRB Ser. 05-AR15, Class A1B2, 0.589s, 2045 10,307,719 8,349,252 FRB Ser. 05-AR19, Class A1C4, 0.579s, 2045 6,970,753 5,286,898 FRB Ser. 05-AR11, Class A1B3, 0.579s, 2045 13,128,376 11,093,477 FRB Ser. 05-AR8, Class 2AC3, 0.569s, 2045 4,018,941 3,341,749 FRB Ser. 05-AR1, Class A1B, 0.569s, 2045 6,230,190 5,108,756 FRB Ser. 05-AR19, Class A1B3, 0.529s, 2045 3,729,796 3,226,274 FRB Ser. 05-AR6, Class 2AB3, 0.449s, 2045 3,930,156 3,379,934 FRB Ser. 12-RR2, Class 1A2, 0.352s, 2047 9,900,000 5,785,362 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 2,847,182 2,875,654 Ser. 05-11, Class 1A1, 5 1/2s, 2035 15,910,263 15,771,049 Total mortgage-backed securities (cost $2,065,590,419) Diversified Income Trust 35 CORPORATE BONDS AND NOTES (31.0%)* Principal amount Value Basic materials (2.3%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $3,135,000 $3,870,544 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 2,090,000 1,980,275 ArcelorMittal sr. unsec. unsub. notes 5s, 2017 (France) 500,000 520,000 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 2,921,000 2,742,089 Ashland, Inc. sr. unsec. unsub. notes 3s, 2016 3,880,000 3,928,500 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 3,422,000 3,695,760 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,005,000 2,075,175 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 435,000 449,138 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 2,990,000 2,870,400 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,735,000 2,858,075 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 955,000 1,045,725 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 845,000 935,838 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 955,000 949,486 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 2,485,000 2,447,725 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 580,000 556,800 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 400,000 408,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,674,000 1,757,700 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 180,000 193,950 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,507,000 1,555,978 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,572,000 2,700,600 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,041,000 1,044,904 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 2,393,000 2,321,210 Grohe Holding GmbH 144A company guaranty sr. FRN notes 4.224s, 2017 (Germany) EUR 2,148,000 2,905,894 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 $4,055,000 4,835,588 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,400,000 1,450,750 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 1,980,000 1,980,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 4,149,000 4,294,215 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,841,000 3,153,510 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,100,000 1,210,000 36 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 $2,655,000 $2,515,613 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 591,000 515,648 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 1,205,000 1,295,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 5,045,000 4,956,713 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,472,000 2,818,080 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,634,000 2,854,598 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 392,000 409,150 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,760,000 1,843,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 794,000 770,736 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 645,000 652,837 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,325,000 2,551,688 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 548,000 553,480 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 354,000 391,170 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,560,000 1,618,500 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 375,000 383,906 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 966,000 912,870 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,373,000 1,465,678 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 435,000 485,025 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,304,000 1,349,640 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,264,000 1,317,720 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,065,000 1,006,425 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 675,000 682,182 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 82,000 88,970 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 305,000 315,675 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,405,000 1,464,713 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 190,000 179,550 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 3,110,000 3,514,300 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,775,000 1,814,938 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,484,000 2,459,160 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Basic materials cont. US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) EUR 320,000 $433,042 USG Corp. sr. unsec. notes 9 3/4s, 2018 $2,005,000 2,320,788 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 1,105,000 1,060,800 Capital goods (2.0%) Accudyne Industries Borrower/Accudyne Industries, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 660,000 678,150 ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 3,975,000 4,193,625 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 4,031,000 4,464,333 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 835,146 1,200,431 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $1,084,443 1,149,510 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 1,155,000 1,666,358 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) $735,000 701,925 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 2,140,000 2,065,100 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 2,733,000 2,978,970 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,425,000 1,410,750 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,194,000 1,292,505 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 500,000 577,500 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 1,010,000 1,050,400 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 1,008,000 1,008,000 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 1,091,000 1,134,640 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,139,000 3,397,968 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 181,000 193,670 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 2,512,000 2,292,200 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 683,988 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $1,390,000 1,440,388 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 537,000 389,325 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 345,000 340,688 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,070,000 1,059,300 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 1,808,000 1,826,080 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 590,000 860,903 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $2,585,000 2,811,188 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,324,000 4,168,737 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 3,338,000 3,246,205 38 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Capital goods cont. MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 $3,454,000 $3,246,760 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 864,000 950,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,373,000 3,465,758 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,531,700 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 560,000 789,173 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $2,005,000 2,040,088 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,325,000 1,450,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,750,000 1,756,563 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 1,325,000 1,431,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 3,375,000 3,543,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 2,595,000 2,614,463 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 2,120,000 2,227,748 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 1,020,000 1,448,903 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $2,190,000 2,354,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 1,985,550 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 415,000 435,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,479,000 3,518,139 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,259,000 2,434,073 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 1,120,000 1,128,400 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,171,000 3,377,115 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 455,000 489,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 1,395,000 1,342,688 Communication services (4.2%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,000,000 2,295,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 244,000 273,280 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,634,000 1,666,680 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 $6,302,000 $5,813,595 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 3,969,000 3,661,403 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,347,000 1,421,085 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 380,000 370,975 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 531,000 561,533 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,017,000 2,101,714 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,545,000 1,616,456 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 1,018,875 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,365,000 1,255,800 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 4,210,000 4,504,700 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 395,000 392,038 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 650,000 676,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 5,118,000 5,303,528 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 1,370,000 1,505,288 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,657,000 2,793,171 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 2,615,000 2,618,269 Equinix, Inc. sr. unsec. notes 7s, 2021 1,840,000 1,964,200 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 620,000 709,900 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 6,465,000 7,143,825 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 475,000 475,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,949,000 2,061,068 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,202,000 3,450,155 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 5,162,080 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,949,000 2,104,920 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 770,000 764,225 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 4,016,000 4,236,880 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 7,745,000 8,016,075 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 2,470,000 2,562,625 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 1,560,000 2,250,222 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $1,699,000 1,873,148 40 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $2,993,000 $3,269,853 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 515,000 551,050 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 183,000 184,830 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 421,705 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,755,000 3,764,388 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,010,000 4,030,050 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 1,502,000 1,066,420 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 525,000 543,375 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,820,000 1,651,650 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,202,000 3,562,225 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 4,355,006 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $2,278,000 2,147,015 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 610,000 646,343 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,537,880 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 2,843,000 3,070,440 SBA Telecommunications, Inc. notes 5 3/4s, 2020 520,000 516,100 Sprint Capital Corp. company guaranty 6 7/8s, 2028 4,110,000 3,668,175 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,755,000 2,810,100 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 3,070,000 3,100,700 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,280,000 4,836,400 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 1,116,000 1,283,400 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 3,538,000 3,591,070 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,427,000 5,190,658 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 708,608 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 633,914 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 $880,000 895,400 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 2,690,000 3,724,433 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 790,000 1,094,851 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,593,269 Unitymedia GmbH 144A sr. sub. notes 9 1/2s, 2021 (Germany) EUR 665,000 1,022,438 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Communication services cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 $2,711,932 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 627,054 890,412 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 2,130,000 2,762,073 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 1,986,000 2,924,889 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $5,063,000 4,809,850 Virgin Media Secured Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 162,000 284,350 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 2,160,000 3,523,052 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $1,026,000 1,115,775 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,430,000 2,618,325 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 5,575,000 6,048,875 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 301,000 424,909 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 4,110,000 5,801,918 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,135,000 1,174,725 Wind Acquisition Holdings Finance SA company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 1,509,446 2,011,424 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 $815,000 745,725 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 710,000 763,250 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 3,215,660 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 805,350 Consumer cyclicals (4.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 402,300 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,673,000 3,047,220 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,246,688 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 565,000 588,306 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 550,000 602,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 1,909,000 1,832,640 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 962,000 962,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 773,000 722,755 42 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer cyclicals cont. Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $600,000 $652,500 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,145,000 2,155,725 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,050,000 1,029,944 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,279,800 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,606,875 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 1,965,000 2,112,375 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,865,000 2,074,813 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 580,000 595,950 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 5,399,000 5,081,809 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,061,000 1,076,915 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 855,000 937,294 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 902,475 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,348,000 2,629,760 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 245,000 225,400 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 680,000 734,400 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 4,530,625 4,859,095 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 4,042,215 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 1,221,000 1,196,580 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,328,000 1,367,840 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 1,305,000 1,334,363 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 3,197,000 3,013,173 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,678,000 1,740,925 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 450,000 454,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,875,000 1,950,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,487,000 1,600,384 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,355,000 3,539,525 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 450,000 420,188 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,911,622 Diversified Income Trust 43 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer cyclicals cont. Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 $1,140,000 $1,117,200 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,605,000 1,588,950 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 805,000 792,925 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 665,000 607,644 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 2,590,000 2,628,850 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,200,000 2,288,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,495,000 2,465,401 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $1,945,000 1,458,750 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 900,000 971,073 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 418,000 471,871 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 25,900,000 1,558,551 GTECH SpA jr. sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 2,387,000 3,481,523 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 $485,000 511,074 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 2,270,000 2,268,315 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 1,090,000 1,119,975 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,136,000 1,258,120 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 1,008,000 945,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 1,235,000 1,284,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 4,588,000 4,817,400 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 1,620,512 2,238,569 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $700,000 719,250 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 1,060,000 1,115,650 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,755,000 2,982,288 L Brands, Inc. sr. notes 5 5/8s, 2022 1,325,000 1,358,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 580,000 580,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,560,000 2,633,600 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 645,000 593,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,330,000 2,504,750 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 883,000 998,866 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,420,000 1,558,450 44 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer cyclicals cont. Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) $1,370,000 $1,346,025 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,555,000 2,855,213 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 995,063 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 2,785,000 2,924,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 2,495,000 2,713,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 360,000 371,700 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 2,286,000 2,308,860 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 843,000 865,137 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,615,776 6,163,314 Navistar International Corp. sr. notes 8 1/4s, 2021 2,816,000 2,858,240 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,805,000 2,861,100 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 1,317,000 1,297,245 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 296,000 302,660 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,195,000 2,233,413 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 716,000 717,790 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 799,000 769,038 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,571,443 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,625,000 1,767,188 Owens Corning company guaranty sr. unsec. notes 9s, 2019 679,000 819,893 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,510,000 1,479,800 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,372,800 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 665,000 673,313 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,625,000 1,641,250 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 230,000 241,500 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 230,000 242,075 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,771,000 1,956,955 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 740,000 695,600 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 970,000 897,250 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 503,000 548,270 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,820,000 3,123,150 Diversified Income Trust 45 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer cyclicals cont. RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 $831,000 $858,008 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 3,421,510 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 3,558,000 3,833,745 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 2,595,000 3,960,010 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $260,000 291,200 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,055,000 1,023,350 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 665,000 631,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 670,000 664,975 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 640,000 638,400 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 300,000 302,250 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 200,000 193,000 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 3,229,000 3,075,623 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 90,000 93,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 115,000 120,175 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,125,000 1,195,313 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 1,680,000 1,680,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 2,315,000 2,210,825 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 3,410,000 3,205,400 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 2,188,000 3,683,842 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $2,378,000 2,342,330 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 2,324,050 2,417,012 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 4,975,000 5,696,375 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 477,375 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 384,852 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $1,584,000 1,734,480 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,541,875 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 1,500,000 1,605,000 46 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer staples (1.9%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $4,005,000 $3,173,963 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 866,000 753,420 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,100,000 7,235,520 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $1,710,000 1,816,875 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 520,000 564,200 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 710,000 656,750 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 970,000 921,500 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 630,000 639,543 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,492,000 1,674,770 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 3,612,000 3,864,840 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 475,000 470,250 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 2,170,000 2,403,275 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 430,050 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 2,850,000 2,632,688 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,731,138 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 885,000 942,525 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 480,000 447,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 1,337,000 1,266,808 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 212,000 240,090 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,754,045 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,779,300 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,115,000 2,263,050 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,688,000 2,794,929 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $1,220,000 1,074,066 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 4,405,000 4,201,269 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 800,000 862,000 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 280,000 289,100 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 280,000 288,400 Diversified Income Trust 47 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV sr. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 $1,417,652 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 3,018,181 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $680,000 715,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 675,000 668,250 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,515,000 3,497,425 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 955,000 1,000,363 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 475,000 502,313 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,645,000 1,751,925 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 910,000 956,638 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 230,000 241,788 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,730,000 2,900,625 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 2,180,000 2,098,250 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 3,845,000 4,364,075 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 664,913 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,405,000 1,454,175 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 460,000 465,750 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,515,000 1,549,088 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 4,016,000 4,367,400 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 920,000 989,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 556,000 567,120 Energy (5.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 2,000,543 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 765,000 786,038 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 6,012,000 5,651,280 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,950,000 1,613,625 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 1,992,000 2,031,840 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 520,000 544,700 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 1,560,000 1,657,500 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,906,000 4,257,540 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,845,000 48 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 $260,000 $274,300 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 565,000 817,866 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $4,650,000 5,120,813 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 475,000 476,188 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,493,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,035,000 1,019,475 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 893,760 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 2,355,000 1,623,271 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $827,000 591,305 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,829,000 1,961,603 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 7,000,000 7,437,500 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 3,415,000 3,436,344 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 720,000 705,600 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 788,000 880,590 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 4,722,000 5,017,125 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 650,000 667,875 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 970,000 950,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,340,000 2,562,300 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 4,962,000 4,726,305 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 2,205,000 2,216,025 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 1,840,000 1,853,800 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,839,000 1,995,315 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 1,965,099 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,379,200 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 3,305,000 4,074,536 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 740,000 864,638 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,595,000 4,778,800 Diversified Income Trust 49 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Energy cont. Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 $2,883,000 $3,012,735 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,835,000 2,998,013 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 4,153,000 4,256,825 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 175,000 186,156 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 810,000 812,025 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 795,000 852,638 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 970,000 1,011,225 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,492,000 1,477,080 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 540,000 589,950 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 4,375,000 4,265,625 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,918,000 3,238,980 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 3,580,000 3,374,150 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 813,000 471,540 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,325,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,700,000 1,586,150 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,570,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,624,000 1,636,180 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 2,401,000 2,340,975 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 4,725,000 4,408,047 Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 308,080 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 750,000 740,625 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,050,000 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,385,000 2,390,963 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,045,000 1,110,313 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 2,275,000 2,400,125 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,250,000 2,364,861 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,425,000 1,389,375 50 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $2,848,000 $3,182,640 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 760,000 801,277 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 720,000 651,600 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,937,000 3,818,890 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 21,355,000 17,165,363 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,738,710 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 4,041,300 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 25,650,000 24,324,665 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 16,885,000 14,978,684 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 16,325,000 14,790,450 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 2,400,000 2,346,000 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 6,425,000 6,425,000 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,036,378 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,767,100 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 790,000 764,325 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,578,378 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 570,000 541,500 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,885,000 3,173,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 705,000 715,575 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 3,925,000 4,160,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 678,000 684,780 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 620,000 643,312 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 1,545,000 1,641,563 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,105,000 1,149,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 985,000 1,002,238 Tervita Corp. 144A company guaranty sr. notes 8s, 2018 (Canada) 590,000 592,213 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 590,000 578,750 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $1,915,000 1,962,875 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 3,324,000 3,373,860 Diversified Income Trust 51 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Energy cont. Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $2,401,000 $2,455,023 Williams Cos., Inc. (The) notes 7 3/4s, 2031 522,000 591,621 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 690,000 822,881 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 3,600,000 3,649,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 1,143,000 1,205,865 Financials (4.5%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 870,000 856,950 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,775,000 1,890,375 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 640,000 648,000 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 1,940,867 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 4,951,113 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 8,192,138 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,499,625 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 3,027,000 3,543,104 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 1,200,000 1,128,000 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,532,166 Boparan Holdings, Ltd. 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 1,365,000 2,430,780 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $2,575,000 2,748,813 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 782,000 733,125 CIT Group, Inc. company guaranty sr. notes 5s, 2023 1,205,000 1,168,850 CIT Group, Inc. sr. unsec. notes 5s, 2022 3,615,000 3,533,663 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,350,000 1,397,250 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,173,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,795,500 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,620,000 2,423,500 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 785,000 800,700 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,170,000 1,909,600 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 3,227,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 3,633,387 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,406,000 3,627,390 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 2,650,000 2,653,313 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, 2049 (Jersey) EUR 1,092,000 1,530,747 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $4,000,000 4,190,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 1,878,000 1,878,000 52 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Financials cont. Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. FRN notes 5.01s, 2015 (Russia) $1,695,000 $1,720,832 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 608,000 638,400 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,830,000 2,780,475 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 775,000 800,188 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 970,000 897,250 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 1,675,000 1,624,750 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 R 400,000 391,500 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 2,250,000 2,427,188 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 2,158,000 2,258,779 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 2,775,000 2,896,970 MetLife Capital Trust X 144A jr. sub. FRB bonds 9 1/4s, 2068 935,000 1,185,113 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 2,405,000 2,435,063 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 2,124,000 2,224,890 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 835,000 928,938 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 740,000 771,450 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,702,000 2,587,165 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 1,380,000 1,390,350 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 3,872,000 3,784,880 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,774,000 1,742,955 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 2,923,000 2,930,308 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 3,493,000 3,658,918 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 605,000 586,850 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,947,000 1,951,868 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 500,000 552,500 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 3,300,000 3,122,625 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 2,550,000 3,185,861 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) $2,630,000 2,623,434 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 2,100,000 2,207,036 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 5,010,000 5,273,025 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 2,771,000 3,124,303 Diversified Income Trust 53 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Financials cont. Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 $4,130,000 $4,315,850 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 545,000 567,481 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 825,000 792,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,714,833 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 976,000 1,330,536 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 2,989,583 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 3,128,000 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,956,000 2,068,470 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,600,000 1,725,108 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 4,335,000 4,573,425 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,250,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 22,451,000 24,134,825 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 23,618,000 24,916,990 Health care (2.3%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,200,000 2,222,000 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,210,000 1,210,000 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,901,000 2,038,823 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,147,263 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 $1,770,000 1,794,338 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,085,000 2,152,763 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,882,000 3,083,740 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,075,000 4,632,177 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $5,425,000 5,519,938 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 721,000 756,149 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 3,955,000 3,955,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,242,886 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,010,000 2,281,350 54 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Health care cont. Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 2,990,000 $4,973,483 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $2,594,000 2,801,520 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,675,000 1,746,188 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,397,600 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 1,500,000 1,617,188 HCA, Inc. sr. notes 6 1/2s, 2020 7,233,000 7,829,723 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 741,000 811,395 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 3,240,000 3,442,500 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 1,000,000 1,022,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,591,000 1,650,663 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 816,000 833,340 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 2,140,000 2,263,050 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,349,000 1,515,939 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 4,399,000 4,849,898 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 1,213,000 1,267,585 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 1,140,000 1,168,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,083,000 1,196,715 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,266,000 1,360,950 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 2,523,000 2,608,151 Service Corp. International/US sr. notes 7s, 2019 970,000 1,033,050 Service Corp. International/US sr. notes 7s, 2017 3,136,000 3,473,120 Service Corp. International/US sr. unsec. unsub. notes 4 1/2s, 2020 1,933,000 1,836,350 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 755,000 720,081 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,957,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,505,000 2,592,675 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,532,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 1,825,000 1,710,938 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,265,000 2,417,888 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 1,485,000 1,369,913 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 1,245,000 1,273,013 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 371,000 Diversified Income Trust 55 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 $900,000 $951,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 290,000 300,150 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 373,625 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 2,270,000 2,428,900 Technology (1.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,370,000 1,393,975 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,786,000 1,446,660 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,801,000 3,553,935 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 261,000 263,610 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 4,905,000 4,954,050 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 813,000 928,853 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 2,587,000 2,987,985 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,024,000 1,093,120 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 6,038,000 6,641,800 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 7,808,000 8,061,760 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 904,050 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,245,000 1,310,363 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,240,000 1,295,800 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,365,000 1,317,225 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 4,449,000 4,949,513 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,494,000 1,628,460 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 555,000 620,213 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 200,000 231,000 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 2,170,000 2,153,725 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 2,274,000 2,444,550 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 4,820,000 4,601,092 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 1,315,000 1,341,300 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,206,340 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,356,413 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 1,550,000 2,303,800 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 1,935,000 2,688,367 56 Diversified Income Trust CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 $7,977,477 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $545,000 569,525 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 930,000 971,850 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,993,000 3,232,440 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 4,085,000 4,534,350 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,415,000 1,400,850 Utilities and power (1.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 5,000,000 5,750,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 1,960,000 2,156,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 665,000 621,775 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 4,979,000 5,339,978 Calpine Corp. 144A sr. notes 7 1/4s, 2017 3,749,000 3,889,588 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5 3/4s, 2021 (Brazil) 500,000 483,250 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 2,495,000 2,736,948 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,475,990 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 3,788,945 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 7,570,000 7,976,888 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 875,000 984,375 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 7,000,000 7,350,000 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 4,830,000 5,168,100 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 765,000 816,638 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 485,000 526,225 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,730,000 3,064,425 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 990,751 1,030,381 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 605,000 553,289 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,237,000 2,466,293 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 596,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,000,000 6,420,000 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,140,000 1,094,400 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 955,000 864,275 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 520,000 634,128 Diversified Income Trust 57 CORPORATE BONDS AND NOTES (31.0%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 $1,440,000 $995,400 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 819,000 1,152,581 Total corporate bonds and notes (cost $1,389,305,334) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $747,558 $842,082 U.S. Government Agency Mortgage Obligations (8.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 43,628,843 45,316,053 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, November 1, 2043 23,000,000 25,059,219 5 1/2s, TBA, October 1, 2043 23,000,000 25,080,782 4s, TBA, October 1, 2043 240,000,000 251,737,488 3 1/2s, with due dates from March 1, 2043 to May 1, 2043 41,993,287 42,444,387 3s, TBA, November 1, 2043 12,000,000 11,693,906 Total U.S. government and agency mortgage obligations (cost $398,071,527) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (6.9%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $2,554,699 $1,622,489 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 12,925,000 10,999,175 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 37,188,000 34,157,178 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 29,292,495 18,673,966 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 5 3/4s, 2023 (Brazil) 5,000,000 5,006,305 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 6,880,000 7,370,062 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 7,250 3,234,122 Brazil (Federal Republic of) unsub. notes 10s, 2014 (Brazil) units 20,095 9,289,978 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 182,100,000 2,899,842 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) $2,700,000 2,254,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 1,276,000 1,392,907 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 5,289,897 5,171,932 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 3,851,000 2,425,904 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 3,391,000 2,132,507 58 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (6.9%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 3,851,000 $2,433,146 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 4,771,000 3,023,974 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 11,201,000 7,080,672 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 4,301,000 2,726,426 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 6,361,000 4,044,318 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 8,001,000 5,115,713 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 5,681,000 3,649,711 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 3,851,000 2,497,174 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 5,921,000 3,876,950 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 2,931,000 1,937,201 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 12,431,000 8,298,152 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 3,391,000 2,320,228 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 8,001,000 5,603,233 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 3,391,000 2,424,732 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 7,081,000 5,172,086 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 18,191,000 13,739,105 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 13,701,000 10,773,704 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 9,031,000 7,516,141 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $3,740,000 3,700,845 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 7,275,000 6,182,586 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 3,255,000 3,314,990 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 123,450,000 3,778,576 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $2,905,000 2,461,988 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 22,029,000 33,110,852 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $3,500,000 3,764,250 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 4,199,000 5,358,698 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $762,023 900,292 Diversified Income Trust 59 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (6.9%)* cont. Principal amount Value Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $1,925,000 $1,965,810 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,430,400 1,687,872 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 1,250,000 1,168,065 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 789,575 768,549 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 4,199,000 6,266,916 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $1,300,000 1,344,889 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 (Turkey) 6,800,000 7,172,980 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 5,015,000 5,849,596 Turkey (Republic of) unsec. notes 6 3/4s, 2040 (Turkey) 5,080,000 5,384,038 Ukraine (Government of) 144A bonds 7 3/4s, 2020 (Ukraine) 5,420,000 4,620,550 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 5,200,000 4,965,860 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 5,035,000 4,620,651 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 4,500,000 3,735,000 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 2,900,000 1,915,740 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 4,935,000 5,362,272 Total foreign government and agency bonds and notes (cost $318,387,042) SENIOR LOANS (1.6%)* c Principal amount Value Basic materials (0.1%) Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 $1,238,250 $1,222,772 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,015,000 1,006,119 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,256,850 1,262,960 Capital goods (—%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,496,231 1,494,361 Communication services (0.1%) Asurion Corp. bank term loan FRN 11s, 2019 1,980,000 2,064,150 Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 1,830,389 1,811,758 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 161,100 160,697 Consumer cyclicals (0.9%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 713,106 713,998 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 10,603,735 9,580,920 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 2,985,681 3,002,476 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.932s, 2019 8,349,000 7,699,348 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,216,935 1,084,086 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 ‡‡ 402,091 396,311 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.19s, 2014 ‡‡ 228,870 225,580 60 Diversified Income Trust SENIOR LOANS (1.6%)* c cont. Principal amount Value Consumer cyclicals cont. Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 $3,930,000 $3,921,814 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 954,608 925,860 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 488,532 492,807 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 5,420,109 5,405,431 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,450,289 3,556,672 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 730,268 736,963 Travelport, LLC bank term loan FRN 6 1/4s, 2019 750,000 760,313 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 1,680,777 1,671,953 Consumer staples (0.1%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,416,450 1,420,345 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 1,520,000 1,512,400 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,000,000 1,005,833 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 2,091,000 2,126,286 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 1,758,535 1,723,364 Financials (0.1%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 989,454 990,072 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,000,000 992,500 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 885,600 885,600 Health care (0.1%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,245,588 1,250,258 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 2,125,976 2,120,661 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 1,369,650 1,377,783 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 1,829,676 1,640,705 First Data Corp. bank term loan FRN 4.18s, 2018 824,435 816,632 First Data Corp. bank term loan FRN 4.18s, 2017 61,131 60,765 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 3,720,000 3,721,551 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 2,015,000 1,984,775 Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 4,000,000 2,687,500 Total senior loans (cost $76,620,672) Diversified Income Trust 61 PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $449,417,000 $6,476,099 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 449,417,000 1,694,302 Total purchased swap options outstanding (cost $7,774,914) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $910,000 $1,134,656 Total convertible bonds and notes (cost $991,286) SHORT-TERM INVESTMENTS (12.3%)* Principal amount/shares Value Federal Home Loan Bank unsec. discount notes with an effective yield of 0.03%, November 29, 2013 $12,300,000 $12,299,294 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.02%, November 1, 2013 45,800,000 45,799,014 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.02%, November 25, 2013 5,900,000 5,899,820 Putnam Money Market Liquidity Fund 0.05% L shares 166,284,163 166,284,163 Putnam Short Term Investment Fund 0.06% L shares 54,735,660 54,735,660 SSgA Prime Money Market Fund 0.02% P shares 14,628,000 14,628,000 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 # Δ § $35,000,000 34,991,250 U.S. Treasury Bills with an effective yield of 0.06%, January 23, 2014 100,000 99,998 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.14%, August 21, 2014 # Δ § 56,953,000 56,914,557 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # Δ § 41,079,000 41,057,885 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 # Δ § 134,268,000 134,227,720 Total short-term investments (cost $566,852,111) TOTAL INVESTMENTS Total investments (cost $4,823,593,305) 62 Diversified Income Trust Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso RUB Russian Ruble USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $4,595,919,051. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). Diversified Income Trust 63 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,532,042,712 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 83.8% Ireland 0.9% Russia 2.0 Canada 0.7 Greece 2.0 Brazil 0.7 Venezuela 1.9 Germany 0.6 Argentina 1.3 Ukraine 0.5 Luxembourg 1.3 Other 3.2 United Kingdom 1.1 Total 100.0% FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $1,493,692,294) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $19,359,887 $18,950,708 $409,179 Australian Dollar Sell 10/18/13 19,359,887 18,670,340 (689,547) Canadian Dollar Buy 10/18/13 253,572 253,789 (217) Canadian Dollar Sell 10/18/13 253,572 248,179 (5,393) Euro Sell 12/18/13 3,496,332 3,404,123 (92,209) Singapore Dollar Sell 11/20/13 14,704,717 14,452,767 (251,950) Swiss Franc Sell 12/18/13 10,594,295 10,187,379 (406,916) 64 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $1,493,692,294) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 10/18/13 $860,162 $1,638,157 $(777,995) Brazilian Real Sell 10/18/13 11,556,606 11,314,178 (242,428) British Pound Buy 12/18/13 11,670,567 11,579,601 90,966 British Pound Sell 12/18/13 11,670,567 11,577,162 (93,405) Canadian Dollar Sell 10/18/13 1,413,422 1,332,073 (81,349) Euro Sell 12/18/13 27,077,867 26,607,679 (470,188) Hungarian Forint Buy 12/18/13 10,374,374 10,405,687 (31,313) Japanese Yen Sell 11/20/13 11,486,677 11,365,231 (121,446) Mexican Peso Buy 10/18/13 14,661,145 14,795,444 (134,299) Mexican Peso Sell 10/18/13 14,661,145 14,741,484 80,339 Norwegian Krone Buy 12/18/13 1,179,273 1,073,723 105,550 Singapore Dollar Sell 11/20/13 689,061 510,883 (178,178) Swiss Franc Sell 12/18/13 12,990,838 12,535,287 (455,551) Citibank, N.A. Australian Dollar Buy 10/18/13 2,644,043 2,894,226 (250,183) Brazilian Real Sell 10/18/13 2,020,329 1,884,554 (135,775) British Pound Sell 12/18/13 6,637,807 6,234,506 (403,301) Canadian Dollar Sell 10/18/13 419,805 186,106 (233,699) Euro Sell 12/18/13 15,135,483 14,827,526 (307,957) Japanese Yen Buy 11/20/13 21,646,441 21,753,861 (107,420) Japanese Yen Sell 11/20/13 21,646,441 21,544,012 (102,429) New Taiwan Dollar Buy 11/20/13 17,171,788 17,272,887 (101,099) Swiss Franc Sell 12/18/13 7,846,663 7,189,679 (656,984) Credit Suisse International Australian Dollar Buy 10/18/13 10,039,012 9,974,781 64,231 Australian Dollar Sell 10/18/13 10,039,012 9,783,278 (255,734) British Pound Buy 12/18/13 11,650,180 11,387,217 262,963 British Pound Sell 12/18/13 11,650,180 11,246,593 (403,587) Canadian Dollar Buy 10/18/13 28,730,557 28,426,655 303,902 Canadian Dollar Sell 10/18/13 28,730,557 28,316,678 (413,879) Czech Koruna Buy 12/18/13 6,962,880 6,863,265 99,615 Czech Koruna Sell 12/18/13 6,962,880 6,781,293 (181,587) Euro Sell 12/18/13 21,577,426 21,379,556 (197,870) Japanese Yen Sell 11/20/13 5,312,704 4,975,721 (336,983) Mexican Peso Buy 10/18/13 11,789,862 11,888,833 (98,971) Norwegian Krone Buy 12/18/13 6,392,595 6,392,144 451 Norwegian Krone Sell 12/18/13 6,392,595 6,319,733 (72,862) South African Rand Buy 10/18/13 19,965,049 20,126,618 (161,569) South African Rand Sell 10/18/13 19,965,049 19,885,309 (79,740) South Korean Won Buy 11/20/13 13,771,244 13,812,014 (40,770) Swedish Krona Buy 12/18/13 10,748,201 10,428,989 319,212 Swiss Franc Sell 12/18/13 17,249,823 16,696,910 (552,913) Diversified Income Trust 65 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $1,493,692,294) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 10/18/13 $6,329,506 $6,760,999 $(431,493) British Pound Buy 12/18/13 8,116,003 8,118,558 (2,555) British Pound Sell 12/18/13 8,116,003 7,798,330 (317,673) Canadian Dollar Sell 10/18/13 7,777,363 7,779,253 1,890 Euro Sell 12/18/13 32,653,812 32,036,924 (616,888) Japanese Yen Sell 11/20/13 3,194,900 3,130,238 (64,662) Norwegian Krone Buy 12/18/13 9,594,671 9,995,508 (400,837) Swiss Franc Sell 12/18/13 13,477,251 12,963,590 (513,661) Goldman Sachs International Australian Dollar Buy 10/18/13 11,390,855 11,314,464 76,391 British Pound Buy 12/18/13 11,615,231 11,408,693 206,538 British Pound Sell 12/18/13 11,615,231 11,175,514 (439,717) Canadian Dollar Sell 10/18/13 9,796,621 9,721,383 (75,238) Euro Sell 12/18/13 20,903,165 20,155,762 (747,403) Japanese Yen Sell 11/20/13 9,753,728 9,650,329 (103,399) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 18,396,934 17,864,620 532,314 Australian Dollar Sell 10/18/13 18,396,934 18,012,106 (384,828) Canadian Dollar Sell 10/18/13 11,793,074 11,538,493 (254,581) Chinese Yuan (offshore) Sell 11/20/13 20,604,052 20,474,573 (129,479) Euro Sell 12/18/13 11,592,873 11,439,772 (153,101) Indian Rupee Sell 11/20/13 3,072,225 3,133,054 60,829 New Taiwan Dollar Buy 11/20/13 17,171,784 17,248,859 (77,075) Swedish Krona Buy 12/18/13 10,594,335 10,279,197 315,138 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 11,039,148 11,087,594 (48,446) Brazilian Real Sell 10/18/13 1,457,970 1,362,531 (95,439) British Pound Buy 12/18/13 12,594,763 12,306,307 288,456 British Pound Sell 12/18/13 12,594,763 12,140,856 (453,907) Canadian Dollar Buy 10/18/13 34,740,585 34,270,351 470,234 Canadian Dollar Sell 10/18/13 34,740,585 34,455,804 (284,781) Czech Koruna Buy 12/18/13 8,744,776 8,640,799 103,977 Czech Koruna Sell 12/18/13 8,744,776 8,482,654 (262,122) Euro Sell 12/18/13 22,549,644 22,261,285 (288,359) Japanese Yen Sell 11/20/13 1,925,946 2,059,129 133,183 Malaysian Ringgit Buy 11/20/13 27,046,640 27,730,719 (684,079) Malaysian Ringgit Sell 11/20/13 27,046,640 26,823,726 (222,914) Mexican Peso Buy 10/18/13 17,852,149 17,901,551 (49,402) Mexican Peso Sell 10/18/13 17,852,149 17,949,538 97,389 Norwegian Krone Buy 12/18/13 11,309,273 11,286,428 22,845 Norwegian Krone Sell 12/18/13 11,309,273 11,241,255 (68,018) Polish Zloty Buy 12/18/13 10,186,380 10,130,517 55,863 66 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $1,493,692,294) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Russian Ruble Sell 12/18/13 $1,420,589 $1,371,911 $(48,678) Singapore Dollar Sell 11/20/13 484,909 273,428 (211,481) South African Rand Buy 10/18/13 19,972,164 20,160,665 (188,501) South African Rand Sell 10/18/13 19,972,164 19,888,764 (83,400) South Korean Won Buy 11/20/13 6,885,622 6,832,586 53,036 Swiss Franc Sell 12/18/13 4,051,518 3,629,343 (422,175) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 11,386,475 11,668,414 (281,939) Euro Sell 12/18/13 35,107,699 34,446,826 (660,873) Hungarian Forint Buy 12/18/13 10,374,374 10,407,151 (32,777) Japanese Yen Sell 11/20/13 12,042,399 11,838,381 (204,018) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 11,386,568 11,716,377 (329,809) Brazilian Real Sell 10/18/13 6,887,019 6,796,963 (90,056) Canadian Dollar Sell 10/18/13 1,870,492 1,886,726 16,234 Czech Koruna Buy 12/18/13 6,962,880 6,863,087 99,793 Czech Koruna Sell 12/18/13 6,962,880 6,784,677 (178,203) Euro Sell 12/18/13 20,396,421 19,889,692 (506,729) Israeli Shekel Buy 10/18/13 1,065,242 1,052,396 12,846 Israeli Shekel Sell 10/18/13 1,065,242 1,027,467 (37,775) Japanese Yen Buy 11/20/13 2,793,003 2,789,287 3,716 Japanese Yen Sell 11/20/13 2,793,003 2,762,977 (30,026) Mexican Peso Buy 10/18/13 8,812,949 8,889,862 (76,913) Mexican Peso Sell 10/18/13 8,812,949 8,835,827 22,878 Norwegian Krone Buy 12/18/13 5,220,336 5,066,806 153,530 Singapore Dollar Sell 11/20/13 8,583,046 8,226,815 (356,231) South Korean Won Buy 11/20/13 13,771,244 13,620,040 151,204 Swiss Franc Sell 12/18/13 18,797,358 18,140,784 (656,574) UBS AG Australian Dollar Buy 10/18/13 11,579,383 12,344,959 (765,576) British Pound Sell 12/18/13 11,489,352 11,447,471 (41,881) Canadian Dollar Sell 10/18/13 11,136,388 11,029,855 (106,533) Euro Sell 12/18/13 12,956,955 12,681,145 (275,810) Japanese Yen Sell 11/20/13 186,226 10,727 (175,499) Mexican Peso Buy 10/18/13 9,636,037 9,676,925 (40,888) New Zealand Dollar Buy 10/18/13 10,979,305 10,268,835 710,470 New Zealand Dollar Sell 10/18/13 10,979,305 10,408,329 (570,976) Norwegian Krone Buy 12/18/13 5,508,803 5,680,660 (171,857) Russian Ruble Sell 12/18/13 2,418,761 2,334,474 (84,287) Singapore Dollar Sell 11/20/13 9,304,631 8,962,583 (342,048) Swedish Krona Buy 12/18/13 2,089,911 2,027,314 62,597 Swiss Franc Sell 12/18/13 19,380,145 18,696,627 (683,518) Diversified Income Trust 67 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $1,493,692,294) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Turkish Lira Buy 12/18/13 $10,096,049 $10,438,719 $(342,670) Turkish Lira Sell 12/18/13 10,096,049 10,236,039 139,990 WestPac Banking Corp. Australian Dollar Buy 10/18/13 6,703,018 7,268,574 (565,556) Canadian Dollar Sell 10/18/13 3,911,876 3,736,651 (175,225) Euro Sell 12/18/13 21,205,184 20,756,044 (449,140) Japanese Yen Buy 11/20/13 2,299,191 2,296,202 2,989 Japanese Yen Sell 11/20/13 2,299,191 2,274,828 (24,363) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 1,381 $151,527,287 Dec-13 $3,341,465 Euro-Bobl 5 yr (Long) 69 11,616,061 Dec-13 133,299 Euro-Bund 10 yr (Short) 514 97,698,801 Dec-13 (1,830,624) Euro-Buxl 30 yr (Short) 82 13,922,184 Dec-13 (253,151) Japanese Government Bond 10 yr (Long) 21 30,790,172 Dec-13 288,224 Japanese Government Bond 10 yr Mini (Long) 27 3,958,736 Dec-13 36,959 U.K. Gilt 10 yr (Long) 645 115,195,167 Dec-13 822,831 U.S. Treasury Bond 30 yr (Long) 1,714 228,604,750 Dec-13 2,628,237 U.S. Treasury Note 5 yr (Short) 8,934 1,081,432,781 Dec-13 (5,382,032) U.S. Treasury Note 10 yr (Short) 2,424 306,370,875 Dec-13 (5,157,266) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $7,774,922) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $317,609,500 $1,842,135 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 317,609,500 6,542,756 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $34,010,664) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2043 $23,000,000 10/10/13 $25,083,477 Federal National Mortgage Association, 4s, October 1, 2043 9,000,000 10/10/13 9,440,155 Total 68Diversified Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC EUR 398,858,000 E $— 8/3/17 1 month EUR- 1.41727% $987,459 EONIA-OIS- COMPOUND GBP 36,488,000 — 8/15/31 3.60% 6 month GBP- (3,665,257) LIBOR-BBA JPY 3,537,941,000 — 5/13/23 6 month JPY- 0.7375% (232,325) LIBOR-BBA JPY 2,609,389,000 — 5/24/43 6 month JPY- 1.95% 851,777 LIBOR-BBA JPY 9,610,254,000 — 5/29/43 1.965% 6 month JPY- (3,484,586) LIBOR-BBA Citibank, N.A. CZK 2,160,466,000 — 8/1/15 6 month CZK- 0.795% 417,057 PRIBOR-PRBO Credit Suisse International AUD 57,732,000 — 4/26/23 6 month AUD- 3.8725% (1,583,886) BBR-BBSW AUD 38,779,000 — 5/10/23 6 month AUD- 3.73% (1,502,074) BBR-BBSW AUD 33,586,000 — 5/23/23 3.88% 6 month AUD- 937,590 BBR-BBSW AUD 61,080,000 — 8/26/23 6 month AUD- 4.52% 1,047,327 BBR-BBSW CHF 40,988,000 — 5/3/23 1.0075% 6 month CHF- 1,693,773 LIBOR-BBA CHF 40,988,000 — 5/3/23 1.01875% 6 month CHF- 1,645,520 LIBOR-BBA CHF 29,430,000 — 9/19/23 6 month CHF- 1.6025% 330,461 LIBOR-BBA EUR 161,600,000 — 6/28/14 0.85% 6 month EUR- (1,014,745) EURIBOR- REUTERS Goldman Sachs International AUD 31,806,000 — 5/1/23 3.775% 6 month AUD- 1,115,092 BBR-BBSW AUD 123,981,000 — 4/26/23 6 month AUD- 3.8825% (3,302,706) BBR-BBSW AUD 19,381,000 — 5/27/23 3.955% 6 month AUD- 430,921 BBR-BBSW AUD 7,297,000 — 9/27/23 4.3625% 6 month AUD- (20,855) BBR-BBSW CAD 26,533,000 — 5/30/23 2.534% 3 month CAD- 912,651 BA-CDOR CHF 112,362,000 — 5/2/23 6 month CHF- 1.008% (4,628,659) LIBOR-BBA Diversified Income Trust 69 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 33,725,000 $— 5/13/23 1.0325% 6 month CHF- $1,331,330 LIBOR-BBA CHF 27,416,000 — 5/16/23 1.065% 6 month CHF- 992,147 LIBOR-BBA CHF 33,133,000 — 8/12/23 1.495% 6 month CHF- (69,322) LIBOR-BBA CHF 15,937,000 — 7/1/23 6 month CHF- 1.5175% 126,625 LIBOR-BBA CHF 64,100,000 — 7/2/23 6 month CHF- 1.515% 490,567 LIBOR-BBA CHF 64,100,000 — 7/3/23 6 month CHF- 1.5275% 572,898 LIBOR-BBA CHF 38,078,000 — 9/3/23 6 month CHF- 1.585% 400,833 LIBOR-BBA EUR 1,704,291,000 E — 8/6/17 1 month EUR- 1.102% (3,135,684) EONIA-OIS- COMPOUND EUR 414,401,000 — 8/30/14 1 year EUR-EONIA- 0.11% (179,717) OIS-COMPOUND EUR 414,401,000 — 8/30/14 0.309% 3 month EUR- (108,569) EURIBOR- REUTERS EUR 414,401,000 — 8/31/14 1 year EUR-EONIA- 0.11% (179,717) OIS-COMPOUND EUR 414,401,000 — 8/31/14 0.314% 3 month EUR- (139,058) EURIBOR- REUTERS EUR 414,401,000 — 9/3/14 1 year EUR-EONIA- 0.086% (325,239) OIS-COMPOUND EUR 414,401,000 — 9/3/14 0.283% 3 month EUR- 47,471 EURIBOR- REUTERS GBP 36,428,000 — 9/23/31 6 month GBP- 3.1175% (662,261) LIBOR-BBA JPY 2,950,709,000 — 5/28/23 1.015% 6 month JPY- (608,074) LIBOR-BBA KRW 54,370,000,000 — 7/12/18 3.07% 3 month KRW- (118,359) CD-KSDA- BLOOMBERG KRW 129,130,000,000 — 7/12/15 3 month KRW-CD- 2.771% (16,260) KSDA-BLOOMBERG JPMorgan Chase Bank N.A. CAD 94,245,000 — 2/26/18 3 month CAD-BA- 1.65% (1,771,647) CDOR CAD 20,168,000 — 8/6/23 3 month CAD-BA- 3.01625% 52,105 CDOR 70 Diversified Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. CAD 50,185,000 $— 9/17/23 3 month CAD-BA- 3.23% $904,770 CDOR CZK 2,160,466,000 — 8/9/15 6 month CZK- 0.73% 251,324 PRIBOR-PRBO JPY 4,358,552,000 — 5/7/43 1.74375% 6 month JPY- 848,205 LIBOR-BBA JPY 4,167,839,000 — 6/3/43 6 month JPY- 1.945% 1,285,968 LIBOR-BBA JPY 1,245,406,000 — 6/7/43 1.955% 6 month JPY- (413,510) LIBOR-BBA ZAR 1,168,615,000 — 7/10/15 5.90% 3 month ZAR- 52,853 JIBAR-SAFEX ZAR 525,149,000 — 7/10/18 3 month ZAR- 7.11% 255,467 JIBAR-SAFEX Total $— E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,920,985,300 E $3,302,973 12/18/15 3 month USD- 0.75% $(13,204,377) LIBOR-BBA 2,091,211,000 E 7,937,756 12/18/18 3 month USD- 2.05% (30,205,932) LIBOR-BBA 308,958,600 E 3,589,054 12/18/43 3 month USD- 3.85% 12,616,823 LIBOR-BBA 427,135,800 E 1,235,740 12/18/23 3 month USD- 3.15% (10,032,101) LIBOR-BBA 926,300,000 E (1,420,713) 12/18/15 3 month USD- 0.65% 635,673 LIBOR-BBA 781,689,000 E 6,613,558 12/18/18 1.95% 3 month USD- (3,829,807) LIBOR-BBA 17,888,000 E 148,755 12/18/23 3.05% 3 month USD- (160,350) LIBOR-BBA 8,576,000 (541) 9/25/23 3 month USD- 2.92% 124,882 LIBOR-BBA EUR 61,750,000 (1,471) 7/29/43 6 month EUR- 2.516% (1,369,046) EURIBOR-REUTERS EUR 279,300,000 (2,662) 7/29/23 2.0055% 6 month EUR- 11,485 EURIBOR- REUTERS EUR 87,798,000 (834) 9/3/23 2.1825% 6 month EUR- (1,635,586) EURIBOR- REUTERS Diversified Income Trust 71 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 39,949,000 $(375) 7/17/23 1.918% 6 month EUR- $393,047 EURIBOR- REUTERS EUR 31,584,000 (297) 7/17/23 1.906% 6 month EUR- 358,785 EURIBOR- REUTERS EUR 286,600,000 (1,536) 7/29/18 6 month EUR- 1.186% 652,567 EURIBOR-REUTERS EUR 338,991,000 E (1,810) 9/3/17 1 month EUR- 1.53% 1,103,425 EONIA-OIS- COMPOUND EUR 70,200,000 (1,228) 9/12/23 2.33% 6 month EUR- (2,558,000) EURIBOR- REUTERS EUR 30,875,000 (1,421) 10/2/43 2.625% 6 month EUR- (135,083) EURIBOR- REUTERS EUR 176,350,000 (3,151) 10/2/23 6 month EUR- 2.072% 283,855 EURIBOR-REUTERS EUR 152,300,000 (1,623) 7/30/18 6 month EUR- 1.185% 9,527 EURIBOR-REUTERS EUR 73,400,000 (1,282) 7/30/23 2.005% 6 month EUR- 10,819 EURIBOR- REUTERS EUR 18,376,000 (324) 9/19/23 2.215% 6 month EUR- (388,751) EURIBOR- REUTERS EUR 219,450,000 (2,382) 10/1/18 1.233% 6 month EUR- (248,794) EURIBOR- REUTERS EUR 176,350,000 (3,138) 10/1/23 6 month EUR- 2.081% 500,255 EURIBOR-REUTERS EUR 30,875,000 (1,422) 10/1/43 2.639% 6 month EUR- (265,403) EURIBOR- REUTERS EUR 219,450,000 (2,391) 10/2/18 1.229% 6 month EUR- (171,615) EURIBOR- REUTERS EUR 100,700,000 (1,780) 6/20/23 1.835% 6 month EUR- 1,773,111 EURIBOR- Telerate EUR 137,700,000 E (2,005) 7/2/23 2.895% 6 month EUR- 318,410 EURIBOR- Telerate EUR 137,700,000 E (2,010) 7/3/23 2.89% 6 month EUR- 363,113 EURIBOR- REUTERS 72 Diversified Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 262,304,000 $(4,515) 7/15/23 1.945% 6 month EUR- $1,643,470 EURIBOR- REUTERS EUR 30,847,000 (539) 9/3/23 2.1735% 6 month EUR- (539,551) EURIBOR- REUTERS EUR 84,676,000 E (1,254) 9/3/23 3.0925% 6 month EUR- (612,972) EURIBOR- REUTERS GBP 19,125,000 (385) 7/31/23 2.44375% 6 month GBP- 543,014 LIBOR-BBA GBP 23,143,000 (475) 8/8/23 2.5975% 6 month GBP- 156,811 LIBOR-BBA GBP 16,683,000 (338) 8/6/23 2.581% 6 month GBP- 150,331 LIBOR-BBA GBP 40,927,000 (859) 9/17/23 2.85375% 6 month GBP- (1,050,350) LIBOR-BBA JPY 7,465,647,000 (1,342) 7/12/43 2.024375% 6 month JPY- (3,667,277) LIBOR-BBA JPY 167,520,000 (22) 9/20/23 6 month JPY- 0.91625% 9,875 LIBOR-BBA JPY 2,338,332,000 (428) 10/2/43 6 month JPY- 1.84% (60,144) LIBOR-BBA JPY 35,929,069,000 (1,454) 7/12/18 6 month JPY- 0.5175% 2,511,030 LIBOR-BBA JPY 3,732,821,000 (677) 7/18/43 1.9825% 6 month JPY- (1,419,796) LIBOR-BBA JPY 17,964,532,000 (733) 7/18/18 6 month JPY- 0.4825% 919,530 LIBOR-BBA JPY 886,695,000 (160) 7/24/43 6 month JPY- 1.99375% 359,903 LIBOR-BBA JPY 18,939,100,000 (1,369) 7/30/23 0.99% 6 month JPY- (2,937,531) LIBOR-BBA JPY 36,944,500,000 (1,502) 7/30/18 6 month JPY- 0.4475% 1,176,172 LIBOR-BBA JPY 3,180,500,000 (575) 7/30/43 6 month JPY- 1.9775% 1,148,791 LIBOR-BBA JPY 26,946,800,500 (1,107) 8/28/18 0.4475% 6 month JPY- (753,478) LIBOR-BBA JPY 36,944,500,000 (1,516) 9/27/18 0.405% 6 month JPY- (76,552) LIBOR-BBA JPY 37,878,200,000 (2,764) 9/27/23 6 month JPY- 0.845% (573,929) LIBOR-BBA JPY 6,361,000,000 (1,160) 9/27/43 1.86% 6 month JPY- (182,935) LIBOR-BBA JPY 36,944,500,000 (3,036) 8/1/18 6 month JPY- 0.4525% 1,255,989 LIBOR-BBA Diversified Income Trust 73 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 18,939,100,000 $(2,552) 8/1/23 0.9955% 6 month JPY- $(3,028,778) LIBOR-BBA JPY 3,180,500,000 (1,104) 8/1/43 6 month JPY- 1.96125% 1,011,290 LIBOR-BBA JPY 1,059,823,000 (366) 7/1/43 6 month JPY- 1.871% 108,965 LIBOR-BBA JPY 1,030,767,000 (357) 8/2/43 6 month JPY- 1.94% 271,238 LIBOR-BBA JPY 36,944,500,000 (3,016) 8/28/18 0.45% 6 month JPY- (1,080,502) LIBOR-BBA JPY 2,277,265,000 (782) 9/30/43 6 month JPY- 1.834% (90,115) LIBOR-BBA JPY 2,418,547,000 (866) 6/21/43 1.8975% 6 month JPY- (429,232) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $15,925,155 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(375,600) USD-LIBOR) 4.50% 30 year Fannie Mae pools 11,254,743 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 215,647 USD-LIBOR 4.00% 30 year Fannie Mae pools Barclays Bank PLC 5,991,594 — 1/12/40 5.00% (1 month Synthetic MBX Index 56,381 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,859,089 — 1/12/41 3.50% (1 month Synthetic TRS Index (26,945) USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,577,448 — 1/12/41 5.00% (1 month Synthetic TRS Index (67,761) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,859,089 — 1/12/41 3.50% (1 month Synthetic MBX Index 87,656 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,486,846 — 1/12/41 4.00% (1 month Synthetic MBX Index 64,456 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,308,663 — 1/12/41 4.50% (1 month Synthetic MBX Index 39,517 USD-LIBOR) 4.50% 30 year Fannie Mae pools 74 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $8,382,746 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(125,269) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,437,592 — 1/12/40 5.00% (1 month Synthetic MBX Index 69,988 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,557,027 — 1/12/41 5.00% (1 month Synthetic MBX Index 65,798 USD-LIBOR) 5.00% 30 year Fannie Mae pools 17,101,545 — 1/12/41 4.00% (1 month Synthetic TRS Index (266,233) USD-LIBOR) 4.00% 30 year Fannie Mae pools 73,175,952 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,139,189) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,618,074 — 1/12/41 4.00% (1 month Synthetic TRS Index (71,893) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,718,484 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (68,494) USD-LIBOR 6.50% 30 year Fannie Mae pools 11,157,716 — 1/12/40 4.00% (1 month Synthetic MBX Index 280,484 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,155,364 — 1/12/41 4.00% (1 month Synthetic TRS Index (126,961) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,707,391 — 1/12/41 4.00% (1 month Synthetic TRS Index (57,716) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,608,427 — 1/12/41 5.00% (1 month Synthetic MBX Index 36,210 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,188,586 — 1/12/40 4.00% (1 month Synthetic MBX Index 80,155 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,782,729 — 1/12/40 4.50% (1 month Synthetic MBX Index 29,124 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,288,712 — 1/12/40 5.00% (1 month Synthetic MBX Index 21,537 USD-LIBOR) 5.00% 30 year Fannie Mae pools 28,190,063 — 1/12/41 5.00% (1 month Synthetic MBX Index 282,880 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,786,501 — 1/12/41 4.00% (1 month Synthetic TRS Index (245,761) USD-LIBOR) 4.00% 30 year Fannie Mae pools Diversified Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,634,394 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(91,658) USD-LIBOR) 6.00% 30 year Fannie Mae pools 21,707,743 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (170,540) USD-LIBOR 6.50% 30 year Fannie Mae pools 21,583,033 — 1/12/41 5.00% (1 month Synthetic MBX Index 216,580 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,322,550 — 1/12/40 4.00% (1 month Synthetic MBX Index 158,937 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,120,567 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,929) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,146,902 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (48,291) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,625,388 — 1/12/41 5.00% (1 month Synthetic MBX Index 26,345 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,369,589 — 1/12/41 4.50% (1 month Synthetic TRS Index (244,570) USD-LIBOR) 4.50% 30 year Fannie Mae pools 17,229,440 — 1/12/41 3.50% (1 month Synthetic MBX Index 528,234 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,615,604 — 1/12/41 3.50% (1 month Synthetic MBX Index 110,850 USD-LIBOR) 3.50% 30 year Fannie Mae pools 34,602,975 — 1/12/41 4.00% (1 month Synthetic TRS Index (538,692) USD-LIBOR) 4.00% 30 year Fannie Mae pools 17,905 — 1/12/41 4.00% (1 month Synthetic TRS Index (279) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,464,760 — 1/12/41 5.00% (1 month Synthetic MBX Index 29,353 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 33,182,503 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (260,687) USD-LIBOR 6.50% 30 year Fannie Mae pools 20,842,782 — 1/12/40 4.00% (1 month Synthetic MBX Index 523,949 USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,162,253 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (71,980) USD-LIBOR 6.50% 30 year Fannie Mae pools 76 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $16,383,841 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(255,060) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,532,586 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 86,847 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,960,760 — 1/12/40 5.00% (1 month Synthetic MBX Index 37,271 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,140,443 — 1/12/41 4.00% (1 month Synthetic TRS Index (126,729) USD-LIBOR) 4.00% 30 year Fannie Mae pools 572,439 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 8,671 USD-LIBOR 4.50% 30 year Ginnie Mae II pools 31,603,046 — 1/12/40 4.50% (1 month Synthetic MBX Index 516,284 USD-LIBOR) 4.50% 30 year Fannie Mae pools 116,302,181 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,167,061 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,005,448 — 1/12/41 3.50% (1 month Synthetic MBX Index 245,437 USD-LIBOR) 3.50% 30 year Fannie Mae pools 32,836,171 — 1/12/41 5.00% (1 month Synthetic MBX Index 329,502 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,250,150 — 1/12/40 5.00% (1 month Synthetic MBX Index 49,404 USD-LIBOR) 5.00% 30 year Fannie Mae pools 17,025,372 — 1/12/40 5.00% (1 month Synthetic MBX Index 160,209 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,343,060 — 1/12/40 5.00% (1 month Synthetic MBX Index 116,148 USD-LIBOR) 5.00% 30 year Fannie Mae pools 130,686 — 1/12/39 (6.00%)1 month Synthetic TRS Index (1,569) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,997,888 — 1/12/41 5.00% (1 month Synthetic TRS Index (54,928) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 26,652,125 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 628,599 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,018,698 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,687) USD-LIBOR 6.00% 30 year Fannie Mae pools Diversified Income Trust 77 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,073,611 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(8,434) USD-LIBOR 6.50% 30 year Fannie Mae pools 49,547,112 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (389,250) USD-LIBOR 6.50% 30 year Fannie Mae pools 35,370,074 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (58,565) USD-LIBOR 6.00% 30 year Fannie Mae pools 35,390,580 — 1/12/38 6.50% (1 month Synthetic MBX Index 278,034 USD-LIBOR) 6.50% 30 year Fannie Mae pools 25,264,245 — 1/12/39 6.00% (1 month Synthetic MBX Index 41,832 USD-LIBOR) 6.00% 30 year Fannie Mae pools 29,875,942 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 704,633 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,597,009 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 108,422 USD-LIBOR 4.50% 30 year Fannie Mae pools 18,305,179 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 284,971 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,490,320 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (45,544) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,744,720 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (22,769) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,744,720 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (22,769) USD-LIBOR 5.50% 30 year Fannie Mae pools 15,925,155 — 1/12/41 4.50% (1 month Synthetic TRS Index (375,600) USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,515,963 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (45,700) USD-LIBOR 5.50% 30 year Fannie Mae pools 19,520,913 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (118,695) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,516,214 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (45,702) USD-LIBOR 5.50% 30 year Fannie Mae pools 26,494,364 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 412,459 USD-LIBOR 4.00% 30 year Fannie Mae pools 78 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $733,772 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,765) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,512,763 — 1/12/41 4.00% (1 month Synthetic TRS Index (116,957) USD-LIBOR) 4.00% 30 year Fannie Mae pools 24,702,840 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 384,569 USD-LIBOR 4.00% 30 year Fannie Mae pools 12,469,214 — 1/12/41 5.00% (1 month Synthetic TRS Index (228,463) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 7,506,736 — 1/12/41 5.00% (1 month Synthetic TRS Index (137,540) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 5,777,092 — 1/12/41 5.00% (1 month Synthetic MBX Index 57,972 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 9,520,858 — 1/12/41 5.00% (1 month Synthetic TRS Index (174,443) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 15,737,146 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (123,634) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,339,239 — 1/12/41 4.50% (1 month Synthetic TRS Index (173,098) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,881,727 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (30,495) USD-LIBOR 6.50% 30 year Fannie Mae pools 15,347,221 — 1/12/38 6.50% (1 month Synthetic TRS Index (67,512) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,202,066 — 1/12/38 6.50% (1 month Synthetic TRS Index (9,687) USD-LIBOR) 6.50% 30 year Fannie Mae pools 15,005,906 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (91,242) USD-LIBOR 5.50% 30 year Fannie Mae pools 4,382,595 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (34,430) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,841,321 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (69,459) USD-LIBOR 6.50% 30 year Fannie Mae pools 10,232,876 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 159,303 USD-LIBOR 4.00% 30 year Fannie Mae pools Diversified Income Trust 79 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $51,744,844 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $1,360,372 USD-LIBOR 5.00% 30 year Fannie Mae pools 15,667,047 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 369,512 USD-LIBOR 4.50% 30 year Fannie Mae pools 12,717,235 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 197,979 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,353,977 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (65,630) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,790,609 23,350 1/12/38 (6.50%) 1 month Synthetic MBX Index (39,557) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 30,847,000 — 9/3/23 1.875% Eurostat Eurozone 91,392 HICP excluding tobacco Citibank, N.A. $3,502,752 — 1/12/41 5.00% (1 month Synthetic MBX Index 35,149 USD-LIBOR) 5.00% 30 year Fannie Mae pools 21,070,636 — 1/12/41 5.00% (1 month Synthetic MBX Index 211,438 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,390,620 — 1/12/41 4.00% (1 month Synthetic TRS Index (130,624) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,347,877 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 338,399 USD-LIBOR 4.50% 30 year Fannie Mae pools 20,917,665 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 197,138 USD-LIBOR 3.50% 30 year Fannie Mae pools 11,583,730 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 180,333 USD-LIBOR 4.00% 30 year Fannie Mae pools 18,554,858 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 288,858 USD-LIBOR 4.00% 30 year Fannie Mae pools 25,569,362 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 603,061 USD-LIBOR 4.50% 30 year Fannie Mae pools 80 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $12,371,750 $— 1/12/41 5.00% (1 month Synthetic MBX Index $124,147 USD-LIBOR) 5.00% 30 year Fannie Mae pools 63,938,008 — 1/12/41 4.50% (1 month Synthetic MBX Index 1,054,396 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 10,321,882 — 1/12/41 3.50% (1 month Synthetic MBX Index 316,456 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,580,613 — 1/12/41 3.50% (1 month Synthetic MBX Index 79,118 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,254,209 — 1/12/41 4.00% (1 month Synthetic TRS Index (81,796) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,043,054 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 24,601 USD-LIBOR 4.50% 30 year Fannie Mae pools 11,585,223 — 1/12/41 4.00% (1 month Synthetic TRS Index (180,356) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,577,448 — 1/12/41 5.00% (1 month Synthetic MBX Index 25,864 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,026,039 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (118,047) USD-LIBOR 6.50% 30 year Fannie Mae pools 169,914 — 1/12/40 5.00% (1 month Synthetic TRS Index (4,626) USD-LIBOR) 5.00% 30 year Fannie Mae pools 559,242 — 1/12/34 5.00% (1 month Synthetic MBX Index 5,087 USD-LIBOR) 5.00% 30 year Fannie Mae pools 728,287 — 1/12/36 5.00% (1 month Synthetic MBX Index 8,333 USD-LIBOR) 5.00% 30 year Fannie Mae pools 623,922 — 1/12/39 5.00% (1 month Synthetic MBX Index 5,872 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,982,488 — 1/12/42 4.50% (1 month Synthetic TRS Index (61,493) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,982,488 — 1/12/42 4.50% (1 month Synthetic MBX Index 51,516 USD-LIBOR) 4.50% 30 year Fannie Mae pools 20,208,039 — 1/12/41 3.50% (1 month Synthetic MBX Index 619,554 USD-LIBOR) 3.50% 30 year Fannie Mae pools Diversified Income Trust 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,650,592 $— 1/12/43 3.00% (1 month Synthetic TRS Index $(6,542) USD-LIBOR) 3.00% 30 year Fannie Mae pools 15,044,426 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 234,209 USD-LIBOR 4.00% 30 year Fannie Mae pools 12,198,043 — 1/12/41 4.50% (1 month Synthetic TRS Index (287,695) USD-LIBOR) 4.50% 30 year Fannie Mae pools 15,925,155 — 1/12/41 4.50% (1 month Synthetic TRS Index (375,600) USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,518,731 — 1/12/41 4.00% (1 month Synthetic TRS Index (117,050) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,339,239 — 1/12/41 4.50% (1 month Synthetic TRS Index (173,098) USD-LIBOR) 4.50% 30 year Fannie Mae pools 21,595,943 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 336,201 USD-LIBOR 4.00% 30 year Fannie Mae pools 18,039,584 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 280,837 USD-LIBOR 4.00% 30 year Fannie Mae pools 17,515,356 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 272,676 USD-LIBOR 4.00% 30 year Fannie Mae pools 17,681,478 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 275,262 USD-LIBOR 4.00% 30 year Fannie Mae pools 22,496,994 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 530,599 USD-LIBOR 4.50% 30 year Fannie Mae pools 15,589,543 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 242,695 USD-LIBOR 4.00% 30 year Fannie Mae pools 23,166,466 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 360,651 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,284,680 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 128,974 USD-LIBOR 4.00% 30 year Fannie Mae pools 21,582,302 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 509,025 USD-LIBOR 4.50% 30 year Fannie Mae pools 23,009,979 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 542,698 USD-LIBOR 4.50% 30 year Fannie Mae pools 82 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $12,059,069 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $284,417 USD-LIBOR 4.50% 30 year Fannie Mae pools 24,027,176 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 566,688 USD-LIBOR 4.50% 30 year Fannie Mae pools 15,661,506 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 369,382 USD-LIBOR 4.50% 30 year Fannie Mae pools 15,504,517 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 365,679 USD-LIBOR 4.50% 30 year Fannie Mae pools 12,716,738 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 197,972 USD-LIBOR 4.00% 30 year Fannie Mae pools 12,716,738 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 197,972 USD-LIBOR 4.00% 30 year Fannie Mae pools 27,665,669 475,504 1/12/41 4.00% (1 month Synthetic TRS Index 23,523 USD-LIBOR) 4.00% 30 year Fannie Mae pools Deutsche Bank AG 3,773,262 — 1/12/40 4.00% (1 month Synthetic MBX Index 94,853 USD-LIBOR) 4.00% 30 year Fannie Mae pools 15,026,039 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (118,047) USD-LIBOR 6.50% 30 year Fannie Mae pools 432,430 — 1/12/34 5.50% (1 month Synthetic MBX Index 1,817 USD-LIBOR) 5.50% 30 year Fannie Mae pools 767,551 — 1/12/36 5.50% (1 month Synthetic MBX Index 3,466 USD-LIBOR) 5.50% 30 year Fannie Mae pools Goldman Sachs International 15,514,937 — 1/12/41 4.00% (1 month Synthetic TRS Index (241,533) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,923,188 — 1/12/39 6.00% (1 month Synthetic TRS Index (35,095) USD-LIBOR) 6.00% 30 year Fannie Mae pools 16,040,287 — 1/12/39 6.00% (1 month Synthetic TRS Index (192,578) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,486,846 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,715) USD-LIBOR) 4.00% 30 year Fannie Mae pools Diversified Income Trust 83 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,308,663 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(54,451) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,220,296 — 1/12/38 6.50% (1 month Synthetic TRS Index (22,964) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,302,951 — 1/12/41 4.00% (1 month Synthetic TRS Index (82,555) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,121,465 — 1/12/41 4.00% (1 month Synthetic TRS Index (157,569) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,981,272 — 1/12/41 4.50% (1 month Synthetic TRS Index (235,411) USD-LIBOR) 4.50% 30 year Fannie Mae pools 20,950,409 — 1/12/42 4.00% (1 month Synthetic TRS Index (313,077) USD-LIBOR) 4.00% 30 year Fannie Mae pools 20,950,409 — 1/12/42 4.00% (1 month Synthetic TRS Index (313,077) USD-LIBOR) 4.00% 30 year Fannie Mae pools 296,432 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,615) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,552,908 — 1/12/41 4.50% (1 month Synthetic TRS Index (154,552) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,751,689 — 1/12/41 4.50% (1 month Synthetic TRS Index (112,070) USD-LIBOR) 4.50% 30 year Fannie Mae pools 20,323,503 — 1/12/41 4.00% (1 month Synthetic TRS Index (316,392) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,682,995 — 1/12/41 4.00% (1 month Synthetic TRS Index (166,311) USD-LIBOR) 4.00% 30 year Fannie Mae pools 31,860,930 — 1/12/41 4.50% (1 month Synthetic TRS Index (751,450) USD-LIBOR) 4.50% 30 year Fannie Mae pools 28,820,883 — 1/12/41 4.50% (1 month Synthetic TRS Index (679,750) USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,556,470 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (59,365) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,838,794 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,302) USD-LIBOR 6.50% 30 year Fannie Mae pools 84 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $53,659,323 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(1,265,572) USD-LIBOR) 4.50% 30 year Fannie Mae pools 13,718,074 — 1/12/41 4.50% (1 month Synthetic TRS Index (323,545) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,666,816 — 1/12/41 4.00% (1 month Synthetic TRS Index (72,652) USD-LIBOR) 4.00% 30 year Fannie Mae pools 15,148,873 — 1/12/41 4.00% (1 month Synthetic TRS Index (235,835) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,619,504 — 1/12/39 6.00% (1 month Synthetic TRS Index (67,467) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,326,375 — 1/12/39 6.00% (1 month Synthetic TRS Index (63,948) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,878,255 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,756) USD-LIBOR 6.50% 30 year Fannie Mae pools 12,010,971 — 1/12/41 4.00% (1 month Synthetic TRS Index (186,984) USD-LIBOR) 4.00% 30 year Fannie Mae pools 385,794 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,697) USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,125,907 — 1/12/41 4.50% (1 month Synthetic TRS Index (262,408) USD-LIBOR) 4.50% 30 year Fannie Mae pools 81,013,377 — 1/12/40 4.00% (1 month Synthetic TRS Index (1,552,260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,598,464 — 1/12/39 6.00% (1 month Synthetic TRS Index (67,215) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,343,997 — 1/12/39 6.00% (1 month Synthetic TRS Index (40,148) USD-LIBOR) 6.00% 30 year Fannie Mae pools 11,197,842 — 1/12/39 6.00% (1 month Synthetic TRS Index (134,440) USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,854,419 — 1/12/41 4.50% (1 month Synthetic TRS Index (161,664) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,421,071 — 1/12/38 6.50% (1 month Synthetic TRS Index (10,650) USD-LIBOR) 6.50% 30 year Fannie Mae pools Diversified Income Trust 85 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,548,380 $— 1/12/39 (6.00%) 1 month Synthetic MBX Index $(4,220) USD-LIBOR 6.00% 30 year Fannie Mae pools 3,255,642 — 1/12/38 6.50% (1 month Synthetic MBX Index 25,577 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,123,154 — 1/12/40 (5.00%) 1 month Synthetic MBX Index (38,799) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,199,745 — 1/12/39 5.50% (1 month Synthetic MBX Index 13,375 USD-LIBOR) 5.50% 30 year Fannie Mae pools 3,389,100 — 1/12/40 (4.50%) 1 month Synthetic MBX Index (55,366) USD-LIBOR 4.50% 30 year Fannie Mae pools 22,091,154 — 1/12/41 4.00% (1 month Synthetic TRS Index (343,911) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,626,000 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (44,199) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,271,120 — 1/12/41 4.00% (1 month Synthetic TRS Index (82,060) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,095,602 — 1/12/41 4.00% (1 month Synthetic TRS Index (157,166) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,941,914 — 1/12/41 4.00% (1 month Synthetic TRS Index (154,774) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,457,974 — 1/12/41 4.00% (1 month Synthetic TRS Index (147,240) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,351,564 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (81,324) USD-LIBOR 6.50% 30 year Fannie Mae pools 490,412 — 1/12/41 5.00% (1 month Synthetic TRS Index (8,985) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 658,795 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 7,580 USD-LIBOR 4.00% 30 year Ginnie Mae II pools 6,751,450 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (53,040) USD-LIBOR 6.50% 30 year Fannie Mae pools 201,314 — 1/12/38 6.50% (1 month Synthetic TRS Index (886) USD-LIBOR) 6.50% 30 year Fannie Mae pools 86 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,490,173 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(15,353) USD-LIBOR) 6.50% 30 year Fannie Mae pools 515,518 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,050) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,375,258 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,804) USD-LIBOR 6.50% 30 year Fannie Mae pools 469,689 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,690) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,050,419 — 1/12/41 4.00% (1 month Synthetic TRS Index (125,327) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,387,495 — 1/12/38 6.50% (1 month Synthetic TRS Index (14,901) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,774,865 — 1/12/38 6.50% (1 month Synthetic TRS Index (29,802) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,252,170 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,508) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,736,735 — 1/12/41 4.00% (1 month Synthetic TRS Index (58,173) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,160,625 — 1/12/41 4.00% (1 month Synthetic TRS Index (111,475) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,110,469 — 1/12/41 4.00% (1 month Synthetic TRS Index (79,559) USD-LIBOR) 4.00% 30 year Fannie Mae pools 16,505,697 — 1/12/41 4.00% (1 month Synthetic TRS Index (256,957) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,064,345 — 1/12/41 4.00% (1 month Synthetic TRS Index (125,544) USD-LIBOR) 4.00% 30 year Fannie Mae pools 22,822,804 — 1/12/42 4.00% (1 month Synthetic TRS Index (341,058) USD-LIBOR) 4.00% 30 year Fannie Mae pools 22,051,364 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 343,291 USD-LIBOR 4.00% 30 year Fannie Mae pools 21,968,304 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 341,998 USD-LIBOR 4.00% 30 year Fannie Mae pools Diversified Income Trust 87 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,267,467 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $50,867 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,267,467 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 50,867 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,343,045 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 196,773 USD-LIBOR 4.50% 30 year Fannie Mae pools 20,917,665 — 1/12/41 3.50% (1 month Synthetic TRS Index (197,138) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,881,727 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (30,495) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,627,844 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 33,555 USD-LIBOR 6.50% 30 year Fannie Mae pools 7,280,394 — 1/12/39 6.00% (1 month Synthetic TRS Index (87,408) USD-LIBOR) 6.00% 30 year Fannie Mae pools 14,313,960 — 1/12/41 4.00% (1 month Synthetic TRS Index (222,837) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,042,752 — 1/12/41 4.50% (1 month Synthetic TRS Index (331,203) USD-LIBOR) 4.50% 30 year Fannie Mae pools 15,794,459 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 245,885 USD-LIBOR 4.00% 30 year Fannie Mae pools 15,495,744 — 1/12/41 4.50% (1 month Synthetic TRS Index (365,472) USD-LIBOR) 4.50% 30 year Fannie Mae pools 29,738,246 — 1/12/42 4.00% (1 month Synthetic TRS Index (444,400) USD-LIBOR) 4.00% 30 year Fannie Mae pools 15,925,155 — 1/12/41 4.50% (1 month Synthetic TRS Index (375,600) USD-LIBOR) 4.50% 30 year Fannie Mae pools 18,949,272 — 1/12/41 4.00% (1 month Synthetic TRS Index (294,999) USD-LIBOR) 4.00% 30 year Fannie Mae pools 20,666,191 — 1/12/41 4.00% (1 month Synthetic TRS Index (321,727) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,681,248 — 1/12/41 4.50% (1 month Synthetic TRS Index (346,262) USD-LIBOR) 4.50% 30 year Fannie Mae pools 88 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $20,653,259 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(321,526) USD-LIBOR) 4.00% 30 year Fannie Mae pools 30,557,921 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 720,718 USD-LIBOR 4.50% 30 year Fannie Mae pools 8,249,313 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 194,563 USD-LIBOR 4.50% 30 year Fannie Mae pools 28,504,731 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 443,756 USD-LIBOR 4.00% 30 year Fannie Mae pools 28,509,207 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 443,826 USD-LIBOR 4.00% 30 year Fannie Mae pools 19,650,065 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 305,908 USD-LIBOR 4.00% 30 year Fannie Mae pools 34,602,698 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 816,115 USD-LIBOR 4.50% 30 year Fannie Mae pools 145,862,000 — 8/9/18 2.2575% USA Non Revised 795,240 Consumer Price Index-Urban (CPI-U) 145,862,000 — 8/15/18 2.225% USA Non Revised 559,964 Consumer Price Index-Urban (CPI-U) 1,512,636 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 35,676 USD-LIBOR 4.50% 30 year Fannie Mae pools EUR 100,700,000 — 6/20/23 1.84% Eurostat Eurozone 799,682 HICP excluding tobacco JPMorgan Chase Bank N.A. $32,717,448 — 1/12/41 4.00% (1 month Synthetic TRS Index (509,339) USD-LIBOR) 4.00% 30 year Fannie Mae pools 21,297,875 — 1/12/41 4.50% (1 month Synthetic TRS Index (502,317) USD-LIBOR) 4.50% 30 year Fannie Mae pools 15,403,061 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 184,927 USD-LIBOR 6.00% 30 year Fannie Mae pools 2,758,410 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 42,942 USD-LIBOR 4.00% 30 year Fannie Mae pools Diversified Income Trust 89 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Royal Bank of Scotland PLC (The) $2,486,846 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(38,717) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $39,713 $581,000 5/11/63 300 bp $(16,470) Index CMBX NA BBB BBB–/P 79,608 1,321,000 5/11/63 300 bp (48,133) Index CMBX NA BBB BBB–/P 163,473 2,648,000 5/11/63 300 bp (92,589) Index CMBX NA BBB BBB–/P 155,838 2,734,000 5/11/63 300 bp (108,540) Index Barclays Bank PLC CMBX NA BBB BBB+/P 411,735 3,714,000 5/11/63 300 bp 52,592 Index Irish Gov’t, 4.50%, — (336,426) 4,199,000 9/20/17 (100 bp) (310,038) 4/18/2020 Obrigacoes Do — (685,119) 4,199,000 9/20/17 (100 bp) (152,999) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB BBB–/P 13,986 476,000 5/11/63 300 bp (32,043) Index CMBX NA BBB BBB–/P 10,844 1,398,000 5/11/63 300 bp (124,342) Index CMBX NA BBB BBB–/P 154,416 1,592,000 5/11/63 300 bp 470 Index CMBX NA BBB BBB–/P 30,845 1,612,000 5/11/63 300 bp (125,036) Index CMBX NA BBB BB+/P 200,330 1,639,000 5/11/63 300 bp 41,839 Index CMBX NA BBB BBB–/P 202,017 2,538,000 5/11/63 300 bp (43,408) Index CMBX NA BBB B+/P 199,232 2,735,000 5/11/63 300 bp (65,243) Index CMBX NA BBB BBB–/P 32,415 2,792,000 5/11/63 300 bp (237,571) Index CMBX NA BBB BBB–/P 47,813 3,112,000 5/11/63 300 bp (253,117) Index 90 Diversified Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB B+/P $308,832 $3,184,000 5/11/63 300 bp $939 Index CMBX NA BBB BBB–/P 361,220 3,197,000 5/11/63 300 bp 52,070 Index CMBX NA BBB BBB–/P 211,953 3,222,000 5/11/63 300 bp (99,614) Index CMBX NA BBB BBB–/P 249,546 3,223,000 5/11/63 300 bp (62,118) Index CMBX NA BBB BBB–/P 56,804 3,224,000 5/11/63 300 bp (254,957) Index CMBX NA BBB BBB–/P 98,311 3,231,000 5/11/63 300 bp (214,127) Index CMBX NA BBB BBB–/P 258,048 3,234,000 5/11/63 300 bp (54,680) Index CMBX NA BBB B+/P 306,092 3,994,000 5/11/63 300 bp (80,128) Index CMBX NA BBB BBB–/P 254,058 6,191,000 5/11/63 300 bp (344,611) Index CMBX NA BBB BBB–/P 85,193 1,093,000 5/11/63 300 bp (20,500) Index CMBX NA BBB BBB–/P 180,928 1,867,000 5/11/63 300 bp 389 Index CMBX NA BBB BBB–/P 369,896 3,345,000 5/11/63 300 bp 46,434 Index CMBX NA BBB BBB–/P 272,867 3,587,000 5/11/63 300 bp (73,996) Index CMBX NA BBB BBB–/P 409,115 3,727,000 5/11/63 300 bp 48,714 Index CMBX NA BBB BBB–/P 335,824 3,765,000 5/11/63 300 bp (28,565) Index CMBX NA BBB BBB–/P 601,728 5,647,000 5/11/63 300 bp 55,663 Index CMBX NA BBB BBB+/P 809,511 7,665,000 5/11/63 300 bp 68,305 Index Spain Gov’t, 5.50%, — (495,029) 4,199,000 9/20/17 (100 bp) (342,291) 7/30/2017 Deutsche Bank AG Republic of CC/F 334,446 2,860,000 3/20/17 500 bp (885,379) Argentina, 8.28%, 12/31/33 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” Diversified Income Trust 91 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $1,134,656 $— Corporate bonds and notes — 1,423,090,310 308,080 Foreign government and agency bonds and notes — 318,265,398 — Mortgage-backed securities — 2,133,467,864 — Purchased swap options outstanding — 8,170,401 — Senior loans — 75,514,379 — U.S. government and agency mortgage obligations — 402,173,917 — Short-term investments 235,647,823 331,289,538 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(19,979,000) $— Futures contracts (5,372,058) — — Written swap options outstanding — (8,384,891) — TBA sale commitments — (34,523,632) — Interest rate swap contracts — (80,804,307) — Total return swap contracts — 3,106,092 — Credit default contracts — (9,433,143) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 92 Diversified Income Trust Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $4,602,573,482) $4,708,042,543 Affiliated issuers (identified cost $221,019,823) (Note 5) 221,019,823 Foreign currency (cost $339,916) (Note 1) 339,915 Interest and other receivables 55,267,560 Receivable for shares of the fund sold 33,160,701 Receivable for investments sold 71,644,427 Receivable for sales of delayed delivery securities (Note 1) 55,737,790 Receivable for variation margin (Note 1) 4,214,701 Unrealized appreciation on forward currency contracts (Note 1) 5,530,738 Unrealized appreciation on OTC swap contracts (Note 1) 45,712,571 Premium paid on OTC swap contracts (Note 1) 1,516,574 Total assets LIABILITIES Payable to custodian 16,345,990 Payable for investments purchased 67,427,225 Payable for purchases of delayed delivery securities (Note 1) 355,133,947 Payable for shares of the fund repurchased 9,235,567 Payable for compensation of Manager (Note 2) 2,049,913 Payable for investor servicing fees (Note 2) 1,054,191 Payable for custodian fees (Note 2) 61,647 Payable for Trustee compensation and expenses (Note 2) 787,729 Payable for administrative services (Note 2) 14,820 Payable for distribution fees (Note 2) 2,120,894 Payable for variation margin (Note 1) 5,845,334 Unrealized depreciation on forward currency contracts (Note 1) 25,509,738 Written options outstanding, at value (premiums $7,774,922) (Notes 1 and 3) 8,384,891 Premium received on OTC swap contracts (Note 1) 7,745,491 Unrealized depreciation on OTC swap contracts (Note 1) 54,991,024 TBA sale commitments, at value (proceeds receivable $34,010,664) (Note 1) 34,523,632 Collateral on certain derivative contracts, at value (Note 1) 14,628,000 Other accrued expenses 408,259 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $5,221,612,226 Undistributed net investment income (Note 1) 50,333,463 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (695,501,133) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,474,495 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Diversified Income Trust 93 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,286,977,488 divided by 295,579,738 shares) $7.74 Offering price per class A share (100/96.00 of $7.74)* $8.06 Net asset value and offering price per class B share ($79,540,461 divided by 10,372,912 shares)** $7.67 Net asset value and offering price per class C share ($749,896,793 divided by 98,400,755 shares)** $7.62 Net asset value and redemption price per class M share ($233,513,025 divided by 30,628,441 shares) $7.62 Offering price per class M share (100/96.75 of $7.62)† $7.88 Net asset value, offering price and redemption price per class R share ($4,610,802 divided by 601,983 shares) $7.66 Net asset value, offering price and redemption price per class Y share ($1,241,380,482 divided by 161,741,600 shares) $7.68 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 94 Diversified Income Trust Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (net of foreign tax of $64,772) (including interest income of $124,066 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 20,008,464 Investor servicing fees (Note 2) 5,281,982 Custodian fees (Note 2) 170,104 Trustee compensation and expenses (Note 2) 314,029 Distribution fees (Note 2) 13,437,739 Administrative services (Note 2) 98,490 Other 1,042,649 Total expenses Expense reduction (Note 2) (7,650) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 46,890,450 Net increase from payments by affiliates (Note 2) 54,890 Net realized gain on swap contracts (Note 1) 36,486,315 Net realized loss on futures contracts (Note 1) (6,980,744) Net realized gain on foreign currency transactions (Note 1) 6,354,978 Net realized gain on written options (Notes 1 and 3) 19,393,736 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (8,810,104) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (47,167,894) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Diversified Income Trust 95 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $198,177,674 $199,866,951 Net realized gain (loss) on investments and foreign currency transactions 102,199,625 (423,770,245) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (55,977,998) 547,074,103 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (107,949,966) (37,511,118) Class B (3,827,212) (1,331,538) Class C (33,071,053) (12,181,569) Class M (13,668,889) (5,464,682) Class R (240,459) (84,304) Class Y (43,650,103) (13,444,885) From return of capital Class A — (75,385,954) Class B — (2,675,988) Class C — (24,481,255) Class M — (10,982,353) Class R — (169,424) Class Y — (27,020,136) Increase (decrease) from capital share transactions (Note 4) 1,232,719,805 (942,557,966) Total increase (decrease) in net assets NET ASSETS Beginning of year 3,321,207,627 4,151,327,990 End of year (including undistributed net investment income of $50,333,463 and $13,865,497, respectively) The accompanying notes are an integral part of these financial statements. 96 Diversified Income Trust This page left blank intentionally. Diversified Income Trust 97 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2013 .44 .15 (.44) — — — .99 5.58 180 September 30, 2012 .42 .27 (.15) (.30) — — .99 5.67 120 September 30, 2011 .45 (.58) (.60) — — — e,f .98 5.57 165 September 30, 2010 .72 .63 (1.16) — — e — 1.01 g 8.96 95 September 30, 2009 .49 (.02) (.68) — — e — e,h 1.13 g,i 7.44 i 223 Class B September 30, 2013 .38 .14 (.38) — — — 1.74 4.85 180 September 30, 2012 .37 .26 (.13) (.26) — — 1.74 4.92 120 September 30, 2011 .39 (.57) (.54) — — — e,f 1.73 4.88 165 September 30, 2010 .66 .62 (1.10) — — e — 1.76 g 8.36 95 September 30, 2009 .42 — e (.63) — — e — e,h 1.88 g,i 6.41 i 223 Class C September 30, 2013 .37 .16 (.39) — — — 1.74 4.84 180 September 30, 2012 .36 .26 (.13) (.26) — — 1.74 4.93 120 September 30, 2011 .38 (.56) (.54) — — — e,f 1.73 4.82 165 September 30, 2010 .64 .63 (1.10) — — e — 1.76 g 8.10 95 September 30, 2009 .48 (.07) (.64) — — e — e,h 1.88 g,i 7.12 i 223 Class M September 30, 2013 .41 .15 (.42) — — — 1.24 5.35 180 September 30, 2012 .40 .25 (.14) (.28) — — 1.24 5.43 120 September 30, 2011 .43 (.57) (.58) — — — e,f 1.23 5.44 165 September 30, 2010 .70 .62 (1.14) — — e — 1.26 g 8.92 95 September 30, 2009 .45 (.01) (.67) — — e — e,h 1.38 g,i 6.98 i 223 Class R September 30, 2013 .41 .15 (.42) — — — 1.24 5.35 180 September 30, 2012 .40 .26 (.14) (.28) — — 1.24 5.44 120 September 30, 2011 .43 (.57) (.58) — — — e,f 1.23 5.34 165 September 30, 2010 .70 .62 (1.14) — — e — 1.26 g 8.82 95 September 30, 2009 .48 (.05) (.67) — — e — e,h 1.38 g,i 7.20 i 223 Class Y September 30, 2013 .45 .16 (.47) — — — .74 5.79 180 September 30, 2012 .44 .27 (.16) (.31) — — .74 5.92 120 September 30, 2011 .46 (.58) (.62) — — — e,f .73 5.79 165 September 30, 2010 .73 .64 (1.18) — — e — .76 g 9.18 95 September 30, 2009 .60 (.13) (.70) — — e — e,h .88 g,i 8.61 i 223 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 98 Diversified Income Trust Diversified Income Trust 99 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% and 0.04% of average net assets for the periods ended September 30, 2010 and September 30, 2009, respectively. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets September 30, 2009 0.03% The accompanying notes are an integral part of these financial statements. 100 Diversified Income Trust Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Diversified Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. Effective November 1, 2013, the fund began offering classR5 and classR6 shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Diversified Income Trust 101 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities 102 Diversified Income Trust receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Diversified Income Trust 103 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, 104 Diversified Income Trust restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,700,860 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $34,541,472. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk Diversified Income Trust 105 of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 106 Diversified Income Trust At September 30, 2013, the fund had a capital loss carryover of $653,212,759 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $220,229,988 $90,999,923 $311,229,911 * 13,963,696 N/A 13,963,696 September 30, 2015 18,714,447 N/A 18,714,447 September 30, 2016 146,525,581 N/A 146,525,581 September 30, 2017 162,779,124 N/A 162,779,124 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $2,363,509 of certain losses recognized during the period from November 1, 2012 to September 30, 2013 to its fiscal year ending September 30, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $40,697,974 to increase undistributed net investment income, $7,195,528 to increase paid-in-capital and $47,893,502 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $144,873,577 Unrealized depreciation (88,232,754) Net unrealized appreciation 56,640,823 Undistributed ordinary income 28,140,905 Capital loss carryforward (653,212,759) Post-October capital loss deferral (2,363,509) Cost for federal income tax purposes $4,871,701,771 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.500% of the next $50 billion, 0.650% of the next $5 billion, 0.480% of the next $50 billion, 0.600% of the next $10 billion, 0.470% of the next $100 billion and 0.550% of the next $10 billion, 0.465% of any excess thereafter. Diversified Income Trust 107 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $54,890 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,773,622 ClassR 6,450 ClassB 112,746 ClassY 1,060,737 ClassC 965,523 Total ClassM 362,904 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $7,650 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,739, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning 108 Diversified Income Trust the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,760,665 ClassM 1,247,168 ClassB 774,953 ClassR 22,167 ClassC 6,632,786 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $421,498 and $8,425 from the sale of classA and classM shares, respectively, and received $41,747 and $9,287 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,871 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $6,830,676,832 and $6,004,802,845, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $31,492,500 and $31,497,813, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option number of Written option amounts premiums contracts premiums Written options outstanding at the beginning of the USD 3,104,945,193 $214,559,020 — $— reporting period EUR — $— — $— Options opened USD 14,268,281,800 44,449,608 358 139,164 EUR 1,464,075,000 16,894,416 — — Options exercised USD (867,508,000) (2,460,894) — — EUR — Options expired USD — — (358) (139,164) EUR — Options closed USD (15,870,499,993) (248,772,812) — — EUR (1,464,075,000) (16,894,416) — — Written options outstanding at the end of the USD 635,219,000 $7,774,922 — $— reporting period EUR — $— — $— Diversified Income Trust 109 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 129,418,898 $1,015,583,813 49,904,063 $374,207,397 Shares issued in connection with reinvestment of distributions 11,886,840 92,853,468 12,173,135 90,829,317 141,305,738 1,108,437,281 62,077,198 465,036,714 Shares repurchased (81,360,043) (635,608,804) (120,678,398) (898,660,017) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 2,276,843 $17,693,379 1,282,453 $9,538,006 Shares issued in connection with reinvestment of distributions 386,949 2,996,413 370,541 2,743,864 2,663,792 20,689,792 1,652,994 12,281,870 Shares repurchased (2,327,358) (18,083,274) (2,759,958) (20,457,595) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 30,859,482 $238,559,237 12,233,382 $90,374,628 Shares issued in connection with reinvestment of distributions 2,982,542 22,962,134 3,071,130 22,605,827 33,842,024 261,521,371 15,304,512 112,980,455 Shares repurchased (21,593,059) (166,372,262) (36,330,550) (267,373,448) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 761,625 $5,850,923 244,221 $1,807,787 Shares issued in connection with reinvestment of distributions 121,880 938,304 124,579 916,703 883,505 6,789,227 368,800 2,724,490 Shares repurchased (5,080,011) (39,122,630) (8,691,292) (64,059,958) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 218,582 $1,695,430 173,903 $1,286,294 Shares issued in connection with reinvestment of distributions 27,810 215,028 27,875 206,037 246,392 1,910,458 201,778 1,492,331 Shares repurchased (217,508) (1,693,869) (221,540) (1,640,088) Net increase (decrease) 110Diversified Income Trust Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 127,860,513 $995,219,435 37,200,226 $277,027,889 Shares issued in connection with reinvestment of distributions 3,236,036 25,099,924 2,897,143 21,487,807 131,096,549 1,020,319,359 40,097,369 298,515,696 Shares repurchased (41,960,532) (326,066,844) (78,943,053) (583,398,416) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $932,492,477 $766,208,314 $79,266 $166,284,163 Putnam Short Term Investment Fund* — 1,095,064,707 1,040,329,047 44,800 54,735,660 Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Diversified Income Trust 111 Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $2,392,600,000 Written futures contract option contracts (number of contracts) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $1,764,900,000 Futures contracts (number of contracts) 7,000 Forward currency contracts (contract amount) $3,036,300,000 OTC interest rate swap contracts (notional) $16,059,400,000 Centrally cleared interest rate swap contracts (notional) $4,788,100,000 OTC total return swap contracts (notional) $2,981,900,000 OTC credit default swap contracts (notional) $101,900,000 * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $711,246 Payables $10,144,389 Foreign exchange contracts Receivables 5,530,738 Payables 25,509,738 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 89,034,126* depreciation 172,318,889* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $875,153 $875,153 Foreign exchange contracts — — 6,204,295 — $6,204,295 Interest rate contracts (12,337,793) (6,980,744) — 35,611,162 $16,292,625 Total 112 Diversified Income Trust Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(6,804,919) $(6,804,919) Foreign exchange contracts — — (9,300,718) — $(9,300,718) Interest rate contracts (6,121,092) (4,555,185) — (15,464,858) $(26,141,135) Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $163,594,488 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Diversified Income Trust 113 About the Trustees Independent Trustees 114 Diversified Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Diversified Income Trust 115 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 116 Diversified Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$148,356	$	$6,458	$ — September 30, 2012	$153,715	$	$6,300	$ — For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,458 and $6,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
